UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is administered by Putnam Management and comprises 50% Russell 3000 Index, 35% Barclays U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, butcumulative. 4 Dynamic Asset Allocation Balanced Fund Interview with your fund’s portfolio manager Bob, let’s review the conditions in stock and bond markets during the past six months. Markets demonstrated a number of contrasts in the period. There was disparity in asset class results, as stocks significantly outperformed investment-grade bonds in the six months that ended March31, 2013. However, this gap developed only from January through March. In the first three months of the reporting period, stocks were flat because of pessimism regarding the federal government’s impending fiscal cliff. The market then began to rally in January, even as higher payroll taxes went into effect. By the end of March, as the federal budget sequester was starting to take hold, both the Dow Jones Industrial Average and the S&P 500 Index had risen to record-high levels. Aside from equities, high-yield securities also performed well, another reflection of the relative strength of corporate balance sheets and overall profit levels. Investment-grade bonds had flat results, as interest rates remained low but volatile, bouncing within a range of about 1.75% to 2.00% for the 10-year Treasury note. How do you interpret what is happening in the markets? The economy is growing, and the Federal Reserve’s quantitative easing policies are effectively providing stimulus to business activity and liquidity to financial markets. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Balanced Fund 5 These macroeconomic conditions have given corporations the opportunity to repair their balance sheets since the recession and rebuild their profitability in recent years. There is a great story in corporate earnings that often is overlooked, and we are currently seeing it in the U.S. economy. Although earnings growth rates began to fade from the peak levels earlier in this business cycle, corporations are still generating record-level profits. Corporate earnings provide fundamental support to current market levels, in our estimation. Stock valuations in general appear reasonable when compared with long-term historical valuations. It seems many investors are having trouble believing that the economic recovery is real and stable because growth is below the economy’s long-term trend. Many also question the Fed’s policies, but the evidence suggests that the central bank is on track toward its goal of lowering the unemployment rate. These doubts have contributed to the high levels of volatility that we have seen in each year since 2008, and we know that they can cause volatility again. But in many historical periods, we have also seen that stock prices can climb a wall of worry as they have done in the past three months. We continue to focus on fundamental conditions as well as negative sentiments when we are analyzing asset classes. What were the areas of strength in the fund’s portfolio during the reporting period? Several factors contributed to the strong performance. A small overweight to equities helped returns for the period as a whole, though much of this advantage occurred from January through March. Exposure to high-yield corporate bonds also contributed to positive results. While there was some concern about this sector of the market after its great results Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Balanced Fund in 2012, it continued to perform quite well during the first three months of 2013. Yield spreads tightened as the corporate default rate remained below its long-term average. The fund’s advance during the period lagged the returns of the all-equity Russell 3000 Index, its primary benchmark, but outperformed the fund’s secondary benchmark, the Putnam Balanced Blended Benchmark. The fund also had a tactical underweight to government bonds, and to interest-rate risk in general versus the secondary benchmark. This was helpful as government bonds and mortgage-backed bonds stagnated in the period. When interest rates rose at times during the quarter, it had less of a negative effect on the fund thanks to our tactical positioning. Did the fund own any derivatives during the period? We used futures contracts to manage exposure to market risk or to equitize cash holdings. During the period, the fund had a variety of hedging positions in an effort to reduce foreign exposure risk or to gain exposure to particular currencies. What was your strategy in commodities? Commodities make up a much smaller slice of the fund than stocks or bonds on a strategic basis. The fund holds commodities primarily to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. During the period, our research supported taking a neutral position. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Dynamic Asset Allocation Balanced Fund 7 In commodities, some technical factors in the market have improved. For example, the cost of maintaining exposures through futures contracts has decreased. In recent years, the “roll yield”—meaning the cost involved in closing out monthly contracts and initiating new positions —has been high. However, the prices of many types of commodities, especially precious metals, are declining, and we do not see a near-term reversal in this trend. One exception is agricultural prices, which we think are quite firm. Energy prices also had a strong upward trend in recent years, but increased production of natural gas in the United States had a major impact on energy prices during the past year by helping to stabilize oil and gas prices. What is your current analysis of international opportunities? Significant problems remain in Europe. Many nations in the eurozone stand in need of significant fiscal retrenchment, because government spending is expected to outpace revenues. Italy and Spain, two of the region’s larger economies, have been compelled by markets to implement reforms quickly. However, we are witnessing the challenge of applying budgetary austerity too rapidly: It can prompt a political backlash that destabilizes governments. We believe that great political skill will be needed to keep this process moving forward. A new problem arose during this period, as the banking system of the island nation of Cyprus teetered on the brink of collapse. We are keeping this problem in perspective, as Cyprus constitutes only a tiny piece of the eurozone. However, the fact that European authorities took yet another “unique approach” to the problems in Cyprus reminds us of the difficulty of policy predictability. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations will vary over time. 8 Dynamic Asset Allocation Balanced Fund During the period we had some exposure to Europe, but most of our decisions here involved short-term tactical opportunities rather than a major investment theme. In other words, we did not yet see a clear sign that an overweight position was attractive, so the fund’s exposure remained at a neutral or underweight level. By contrast, we found Japan much more attractive. Japan’s new government is taking a much more activist approach to the economy and has installed new leadership at the Bank of Japan that is undertaking forceful monetary stimulus. An example of this effort is a plan to literally double the nation’s money supply through a combination of asset purchases and other policies. In the near term, this has triggered a strong rally in Japanese stocks and weakness in the yen, which helps the earnings of exporters. The fund has an overweight to Japan because we believe Japanese investments may continue to outperform other global markets in the near term. We are also monitoring conditions carefully, because we doubt that these policies will be enough to overcome the structural problems hindering Japan — an aging population and limited business innovation. Looking ahead to the second half of the fund’s fiscal year, how is the fund positioned, and what risks do you see? We continue to favor stocks and high-yield bonds, and find the low return potential of government bonds unattractive. The fund has overweight positions in equities and high-yield bonds, but we have trimmed both areas a bit given their recent strength and some doubts we harbor regarding the recent rally. Typically, with equity rallies of this magnitude, cyclical sectors — those that tend to move in line with the economy — are the best performers. However, the leaders in the first quarter were more defensive sectors, such as health care and consumer staples. That said, we think the economy is doing well enough to A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Balanced Fund 9 continue supporting risk assets. In addition to Europe’s ongoing challenges, we see greater risks looming later in the U.S. economy in 2013, as the federal government addresses the debt ceiling. Bob, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest On February 1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam Dynamic Asset Allocation Balanced Fund. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22 years of overall investment experience, including an average of 18 years of experience at Putnam. Consistent with the current approach, Mr. Fetch continues to lead portfolio construction and risk, Mr. Kea drives top-down equity efforts, Mr. Schoen oversees equity process and risk, and Mr. Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue other opportunities. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Dynamic Asset Allocation Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/2/12) (7/2/12) (7/5/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.84% 6.51% 6.06% 6.06% 6.01% 6.01% 6.33% 6.13% 6.56% 7.11% 7.11% 7.11% 10 years 106.12 94.26 91.73 91.73 91.33 91.33 96.27 89.40 100.35 111.63 111.78 111.61 Annual average 7.50 6.87 6.73 6.73 6.70 6.70 6.98 6.60 7.20 7.78 7.79 7.78 5 years 33.31 25.64 28.68 26.68 28.54 28.54 30.06 25.51 31.61 35.06 35.16 35.05 Annual average 5.92 4.67 5.17 4.84 5.15 5.15 5.40 4.65 5.65 6.20 6.21 6.19 3 years 31.37 23.82 28.61 25.61 28.48 28.48 29.49 24.96 30.41 32.42 32.52 32.41 Annual average 9.52 7.38 8.75 7.90 8.71 8.71 9.00 7.71 9.25 9.81 9.84 9.81 1 year 11.17 4.78 10.36 5.36 10.31 9.31 10.55 6.68 10.88 11.42 11.50 11.41 6 months 7.56 1.38 7.28 2.28 7.25 6.25 7.33 3.57 7.48 7.78 7.83 7.76 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Dynamic Asset Allocation Balanced Fund 11 Comparative index returns For periods ended 3/31/13 Lipper Mixed-Asset Target Allocation Putnam Balanced Moderate Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 8.65% —† 6.91% 10 years 140.11 118.91% 97.77 Annual average 9.15 8.15 6.99 5 years 35.83 34.30 26.50 Annual average 6.32 6.07 4.77 3 years 44.18 32.52 26.24 Annual average 12.97 9.84 8.05 1 year 14.56 10.50 9.11 6 months 11.35 7.17 6.43 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 517, 465, 420, 380, 213, and 36 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 2 2 2 Income $0.096 $0.050 $0.053 $0.068 $0.081 $0.112 $0.118 $0.110 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $11.89 $12.62 $11.84 $11.65 $11.87 $12.30 $11.81 $11.90 $11.90 $11.90 3/31/13 12.69 13.46 12.65 12.44 12.67 13.13 12.61 12.71 12.71 12.71 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Dynamic Asset Allocation Balanced Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.07% 1.82% 1.82% 1.57% 1.32% 0.78%* 0.68%* 0.82% Annualized expense ratio for the six-month period ended 3/31/13 1.03% 1.78% 1.78% 1.53% 1.28% 0.75% 0.65% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.33 $9.20 $9.20 $7.91 $6.62 $3.89 $3.37 $4.04 Ending value (after expenses) $1,075.60 $1,072.80 $1,072.50 $1,073.30 $1,074.80 $1,077.80 $1,078.30 $1,077.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Balanced Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.19 $8.95 $8.95 $7.70 $6.44 $3.78 $3.28 $3.93 Ending value (after expenses) $1,019.80 $1,016.06 $1,016.06 $1,017.30 $1,018.55 $1,021.19 $1,021.69 $1,021.04 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Balanced Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Balanced Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays U.S. Aggregate Bond Index, 10% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Balanced Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Dynamic Asset Allocation Balanced Fund 17 The fund’s portfolio 3/31/13 (Unaudited) COMMON STOCKS (45.9%)* Shares Value Basic materials (2.5%) Agnico-Eagle Mines, Ltd. (Canada) 290 $11,896 Agrium, Inc. (Canada) 1,615 157,463 Air Liquide SA (France) 560 68,037 Akzo Nobel NV (Netherlands) 2,786 183,235 Allied Nevada Gold Corp. † 240 3,950 Amcor, Ltd. (Australia) 5,890 57,193 American Vanguard Corp. 5,211 159,144 Andersons, Inc. (The) 376 20,124 Archer Daniels-Midland Co. 1,971 66,482 Arkema (France) 1,911 173,849 Assa Abloy AB Class B (Sweden) 9,816 400,831 Axiall Corp. 8,974 557,824 Barrick Gold Corp. (Canada) 3,800 111,623 BASF SE (Germany) 18,344 1,606,495 Bemis Co., Inc. 12,781 515,841 BHP Billiton PLC (United Kingdom) 12,262 356,793 BHP Billiton, Ltd. (Australia) 21,058 720,605 Black Earth Farming, Ltd. SDR (Russia) † 3,511 6,654 Buckeye Technologies, Inc. 6,418 192,219 Cambrex Corp. † 20,892 267,209 CF Industries Holdings, Inc. 6,432 1,224,460 Chemtura Corp. † 16,415 354,728 Chicago Bridge & Iron Co., NV 14,817 920,136 China Shanshui Cement Group, Ltd. (China) 258,000 148,889 Cresud S.A.C.I.F. y A. ADR (Argentina) † 1,430 13,428 Cytec Industries, Inc. 5,917 438,331 Domtar Corp. (Canada) 4,341 336,948 Eagle Materials, Inc. 4,488 299,035 Eastman Chemical Co. 15,200 1,062,024 Evraz PLC (United Kingdom) 127,057 428,586 Fletcher Building, Ltd. (New Zealand) 2,790 20,042 FMC Corp. 280 15,968 Fortescue Metals Group, Ltd. (Australia) 20,718 85,802 Fortune Brands Home & Security, Inc. † 22,590 845,544 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 6,700 221,770 Goldcorp, Inc. (Canada) 11,196 376,708 Golden Agri-Resources, Ltd. (Singapore) 180,000 84,357 GrainCorp, Ltd. Class A (Australia) 4,151 50,520 Holcim, Ltd. (Switzerland) 280 22,313 Holmen AB Class B (Sweden) 340 10,111 Horsehead Holding Corp. † 22,933 249,511 Huntsman Corp. 23,100 429,429 Incitec Pivot, Ltd. (Australia) 11,918 38,492 Innophos Holdings, Inc. 6,311 344,328 Innospec, Inc. 6,096 269,931 International Flavors & Fragrances, Inc. 170 13,034 18 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Basic materials cont. Intrepid Potash, Inc. 1,026 $19,248 Israel Chemicals, Ltd. (Israel) 2,580 33,337 Kansai Paint Co., Ltd. (Japan) 1,000 11,112 KapStone Paper and Packaging Corp. 7,491 208,250 Koninklijke Boskalis Westminster NV (Netherlands) 6,810 270,524 Koppers Holdings, Inc. 4,535 199,449 Kraton Performance Polymers, Inc. † 6,087 142,436 KWS Saat AG (Germany) 76 27,083 L.B. Foster Co. Class A 2,524 111,788 Landec Corp. † 14,596 211,204 Linde AG (Germany) 390 72,514 LSB Industries, Inc. † 17,668 614,493 LyondellBasell Industries NV Class A 30,549 1,933,446 Minerals Technologies, Inc. 2,522 104,688 Monsanto Co. 43,815 4,628,178 Mosaic Co. (The) 763 45,482 Newcrest Mining, Ltd. (Australia) 2,312 48,315 Newmont Mining Corp. 520 21,783 Nitto Denko Corp. (Japan) 11,700 692,293 NN, Inc. † 16,437 155,494 Nufarm, Ltd. (Australia) 5,942 24,478 Oji Holdings Corp. (Japan) 2,000 7,372 OM Group, Inc. † 5,464 128,295 Orica, Ltd. (Australia) 470 11,994 Packaging Corp. of America 11,600 520,492 PolyOne Corp. 17,116 417,802 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 83,210 PPG Industries, Inc. 11,839 1,585,716 PT Astra Agro Lestari Tbk (Indonesia) 10,000 19,078 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 60,000 144,020 Randgold Resources, Ltd. (Jersey) 430 37,111 Rio Tinto PLC (United Kingdom) 11,826 554,344 Rio Tinto, Ltd. (Australia) 9,823 586,917 Royal Gold, Inc. 130 9,234 S&W Seed Co. † 15,147 159,195 Sealed Air Corp. 14,281 344,315 Sherwin-Williams Co. (The) 8,350 1,410,232 Sigma-Aldrich Corp. 220 17,090 Sika AG (Switzerland) 7 17,004 SLC Agricola SA (Brazil) 1,580 14,449 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 68,204 Sumitomo Metal Mining Co., Ltd. (Japan) 22,000 313,868 Svenska Cellulosa AB Class B (Sweden) 1,140 29,390 Syngenta AG (Switzerland) 1,942 810,104 Taiheiyo Cement Corp. (Japan) 3,000 7,043 ThyssenKrupp AG (Germany) † 1,836 37,338 Toray Industries, Inc. (Japan) 3,000 20,269 Trex Co., Inc. † 6,692 329,113 Dynamic Asset Allocation Balanced Fund 19 COMMON STOCKS (45.9%)* cont. Shares Value Basic materials cont. Tronox, Ltd. Class A 8,341 $165,235 Valspar Corp. 10,663 663,772 Vilmorin & Cie (France) 190 22,852 voestalpine AG (Austria) 10,872 333,844 W.R. Grace & Co. † 11,771 912,370 Wendel SA (France) 2,871 303,837 Xstrata PLC (United Kingdom) 18,933 307,239 Yamana Gold, Inc. (Canada) 1,040 16,022 Yara International ASA (Norway) 1,151 52,143 Capital goods (2.9%) ABB, Ltd. (Switzerland) 20,274 457,249 ACS Actividades de Construccion y Servicios SA (Spain) 2,063 48,142 Aecom Technology Corp. † 17,900 587,120 AGCO Corp. 1,729 90,115 Alliant Techsystems, Inc. 3,122 226,126 Altra Holdings, Inc. 12,578 342,373 Avery Dennison Corp. 15,800 680,506 AZZ, Inc. 4,071 196,222 Ball Corp. 17,430 829,319 Beijing Enterprises Water Group, Ltd. (China) 376,000 111,977 Boeing Co. (The) 67,200 5,769,120 Chart Industries, Inc. † 4,499 359,965 Chase Corp. 6,620 127,898 China Communications Construction Co., Ltd. (China) 310,000 289,180 CNH Global NV 1,314 54,294 Covanta Holding Corp. 490 9,874 Coway Co., Ltd. (South Korea) 3,700 162,785 Cummins, Inc. 21,049 2,437,685 Daelim Industrial Co., Ltd. (South Korea) 391 32,226 Daikin Industries, Ltd. (Japan) 1,300 50,959 Deere & Co. 1,040 89,419 Delphi Automotive PLC (United Kingdom) 46,300 2,055,720 DXP Enterprises, Inc. † 3,370 251,739 Embraer SA ADR (Brazil) 2,800 99,876 European Aeronautic Defence and Space Co. NV (France) 17,681 899,777 Franklin Electric Co., Inc. 9,512 319,318 Gardner Denver, Inc. 7,800 585,858 Generac Holdings, Inc. 7,589 268,195 General Dynamics Corp. 34,580 2,438,236 Great Lakes Dredge & Dock Corp. 33,661 226,539 Greenbrier Companies, Inc. † 15,517 352,391 HEICO Corp. 2,457 106,658 Hyflux, Ltd. (Singapore) S 64,000 75,443 Hyster-Yale Materials Holdings, Inc. 1,234 70,449 Hyster-Yale Materials Holdings, Inc. Class B F 1,234 70,449 IHI Corp. (Japan) 79,000 240,017 Ingersoll-Rand PLC 34,400 1,892,344 20 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Capital goods cont. Invensys PLC (United Kingdom) 58,827 $313,561 JGC Corp. (Japan) 12,000 303,267 Kadant, Inc. † 8,535 213,375 Kawasaki Heavy Industries, Ltd. (Japan) 103,000 322,781 KBR, Inc. 22,000 705,760 Leggett & Platt, Inc. 22,800 770,184 Lindsay Corp. 630 55,553 Lockheed Martin Corp. 27,722 2,675,727 McDermott International, Inc. † 55,498 609,923 Metso Corp. OYJ (Finland) 1,455 61,902 Miller Industries, Inc. 8,298 133,183 Mitsubishi Electric Corp. (Japan) 35,000 281,457 NACCO Industries, Inc. Class A 1,234 65,846 Northrop Grumman Corp. 28,440 1,995,066 Raytheon Co. 36,798 2,163,354 Republic Services, Inc. 670 22,110 Rexam PLC (United Kingdom) 5,832 46,744 Roper Industries, Inc. 210 26,735 Safran SA (France) 7,897 352,222 Schindler Holding AG (Switzerland) † 2,862 419,366 Shanghai Prime Machinery Co., Ltd. (China) 682,000 90,550 Singapore Technologies Engineering, Ltd. (Singapore) 50,000 174,138 Societe BIC SA (France) 280 32,514 Standard Motor Products, Inc. 11,800 327,096 Standex International Corp. 3,490 192,718 Staples, Inc. 91,008 1,222,237 Stericycle, Inc. † 190 20,174 Stoneridge, Inc. † 18,573 141,712 Sturm Ruger & Co., Inc. 917 46,519 Terex Corp. † 17,700 609,234 Tetra Tech, Inc. † 4,612 140,620 TriMas Corp. † 14,034 455,684 Valmont Industries, Inc. 2,428 381,852 Vinci SA (France) 10,802 486,637 WABCO Holdings, Inc. † 10,000 705,900 Waste Connections, Inc. 370 13,313 Zardoya Otis SA (Spain) 2,510 33,558 Communication services (2.2%) American Tower Corp. Class A R 350 26,922 Arris Group, Inc. † 6,256 107,416 Aruba Networks, Inc. † 6,839 169,197 AT&T, Inc. 69,782 2,560,302 BCE, Inc. (Canada) 4,599 214,863 Belgacom SA (Belgium) 1,120 27,845 British Sky Broadcasting Group PLC (United Kingdom) 1,070 14,356 BroadSoft, Inc. † 1,503 39,784 BT Group PLC (United Kingdom) 84,149 355,451 Dynamic Asset Allocation Balanced Fund 21 COMMON STOCKS (45.9%)* cont. Shares Value Communication services cont. CalAmp Corp. † 13,140 $144,146 Comcast Corp. Class A 172,067 7,228,535 Deutsche Telekom AG (Germany) 26,654 281,737 DISH Network Corp. Class A 27,800 1,053,620 EchoStar Corp. Class A † 27,335 1,065,245 Eutelsat Communications SA (France) 850 29,969 France Telecom SA (France) 26,089 263,859 HSN, Inc. 1,980 108,623 IAC/InterActiveCorp. 29,185 1,303,986 InterDigital, Inc. 1,740 83,224 InterXion Holding NV (Netherlands) † 10,889 263,732 Jazztel PLC (Spain) † 13,835 105,342 Kabel Deutschland Holding AG (Germany) 1,428 131,758 Loral Space & Communications, Inc. 3,472 214,847 MetroPCS Communications, Inc. † 55,900 609,310 NeuStar, Inc. Class A † 5,232 243,445 NICE Systems, Ltd. (Israel) † 280 10,292 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,800 78,494 NTT DoCoMo, Inc. (Japan) 277 418,141 SES GDR (France) 1,390 43,564 Shaw Communications, Inc. Class B (Canada) 810 20,062 StarHub, Ltd. (Singapore) 5,000 17,554 Swisscom AG (Switzerland) 60 27,759 TalkTalk Telecom Group PLC (United Kingdom) 30,870 127,770 TDC A/S (Denmark) 16,877 129,674 Tele2 AB Class B (Sweden) 15,873 276,220 Telecom Italia SpA (Italy) 102,480 72,382 Telefonica SA (Spain) 24,049 323,378 Telenor ASA (Norway) 14,708 321,570 Telstra Corp., Ltd. (Australia) 88,486 415,986 Turkcell Iletisim Hizmetleri AS (Turkey) † 19,169 128,726 tw telecom, inc. † 25,900 652,421 USA Mobility, Inc. 9,701 128,732 Verizon Communications, Inc. 165,450 8,131,868 Virgin Media, Inc. (United Kingdom) 2,700 132,219 Vodafone Group PLC (United Kingdom) 388,849 1,102,501 Windstream Corp. 800 6,360 Ziggo NV (Netherlands) 3,090 108,668 Conglomerates (0.9%) AMETEK, Inc. 30,608 1,327,163 Danaher Corp. 58,658 3,645,595 General Electric Co. 144,409 3,338,736 Keisei Electric Railway Co., Ltd. (Japan) 1,000 10,655 Marubeni Corp. (Japan) 22,000 164,296 Mitsui & Co., Ltd. (Japan) 34,300 478,418 Siemens AG (Germany) 10,781 1,161,264 Tyco International, Ltd. 62,499 1,999,968 22 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Consumer cyclicals (5.3%) ABC-Mart, Inc. (Japan) 200 $7,617 ADT Corp. (The) 28,599 1,399,635 Advance Auto Parts, Inc. 11,217 927,085 Amazon.com, Inc. † 260 69,287 American Eagle Outfitters, Inc. 30,800 575,960 ANN, Inc. † 4,732 137,323 AutoZone, Inc. † 40 15,871 Axel Springer AG (Germany) 450 19,500 Babcock International Group PLC (United Kingdom) 19,644 324,747 Bayerische Motoren Werke (BMW) AG (Germany) 7,768 670,234 Bed Bath & Beyond, Inc. † S 27,402 1,765,237 Belo Corp. Class A 58,234 572,440 Big Lots, Inc. † 21,628 762,820 Bridgestone Corp. (Japan) 7,600 255,930 Brunswick Corp. 3,001 102,694 Buckle, Inc. (The) 2,901 135,332 Bureau Veritas SA (France) 3,101 385,974 Cabela’s, Inc. † 2,008 122,046 Carmike Cinemas, Inc. † 9,156 165,907 Cash America International, Inc. 1,744 91,508 Chico’s FAS, Inc. 29,700 498,960 Cie Financiere Richemont SA (Switzerland) 7,733 606,877 Cie Generale des Etablissements Michelin (France) 4,157 347,695 Cintas Corp. 340 15,004 Coach, Inc. 32,549 1,627,125 Compass Group PLC (United Kingdom) 63,758 814,252 Cooper Tire & Rubber Co. 19,174 492,005 Corporate Executive Board Co. (The) 2,139 124,404 Crocs, Inc. † 7,271 107,756 Daihatsu Motor Co., Ltd. (Japan) 14,000 290,306 Daimler AG (Registered Shares) (Germany) 5,593 304,305 Deckers Outdoor Corp. † 1,841 102,525 Deluxe Corp. 12,079 500,071 Demand Media, Inc. † 6,246 53,903 Destination Maternity Corp. 13,703 320,650 Dillards, Inc. Class A 5,373 422,049 Discovery Communications, Inc. Class A † 350 27,559 Dollar General Corp. † 190 9,610 Dollar Tree, Inc. † 320 15,498 Dun & Bradstreet Corp. (The) 150 12,548 Ecolab, Inc. 370 29,667 Elders, Ltd. (Australia) † 35,584 4,462 Equifax, Inc. 340 19,581 Expedia, Inc. 13,400 804,134 Experian Group, Ltd. (United Kingdom) 17,332 300,220 Foot Locker, Inc. 22,890 783,754 Francesca’s Holdings Corp. † S 4,886 140,033 Fuji Heavy Industries, Ltd. (Japan) 25,000 388,007 Dynamic Asset Allocation Balanced Fund 23 COMMON STOCKS (45.9%)* cont. Shares Value Consumer cyclicals cont. G&K Services, Inc. Class A 3,809 $173,348 GameStop Corp. Class A 6,474 181,078 Gannett Co., Inc. 38,503 842,061 Gap, Inc. (The) 38,300 1,355,820 Geberit International AG (Switzerland) 130 32,004 Genesco, Inc. † 4,702 282,543 Global Cash Access Holdings, Inc. † 16,739 118,010 Global Mediacom Tbk PT (Indonesia) 750,500 180,090 Green Dot Corp. Class A † 6,981 116,653 Harbinger Group, Inc. † 15,292 126,312 Hino Motors, Ltd. (Japan) 28,000 300,420 HMS Holdings Corp. † 4,575 124,211 Home Depot, Inc. (The) 101,540 7,085,461 Indofood Agri Resources, Ltd. (Singapore) 6,000 5,981 Isuzu Motors, Ltd. (Japan) 100,000 589,579 ITV PLC (United Kingdom) 163,207 320,892 Jarden Corp. † 19,050 816,293 KAR Auction Services, Inc. 10,031 200,921 Kimberly-Clark Corp. 640 62,707 Kingfisher PLC (United Kingdom) 5,959 26,059 Kohl’s Corp. 320 14,762 La-Z-Boy, Inc. 22,052 416,121 Lear Corp. 15,845 869,415 Lowe’s Cos., Inc. 109,612 4,156,487 LS Corp. (South Korea) 551 43,680 Lumber Liquidators Holdings, Inc. † 1,287 90,373 Macy’s, Inc. 46,515 1,946,188 Marcus Corp. 15,411 192,483 Maruti Suzuki India, Ltd. (India) 5,036 118,871 Matahari Department Store Tbk PT (Indonesia) † 44,500 50,373 MAXIMUS, Inc. 1,469 117,476 McGraw-Hill Cos., Inc. (The) 32,114 1,672,497 MGM China Holdings, Ltd. (Hong Kong) 176,800 378,579 Mitsubishi Motors Corp. (Japan) † 256,000 266,511 Moody’s Corp. 480 25,594 MSC Industrial Direct Co., Inc. Class A 150 12,867 Namco Bandai Holdings, Inc. (Japan) 16,400 290,073 Navistar International Corp. † 5,525 190,999 Next PLC (United Kingdom) 10,319 684,554 Nintendo Co., Ltd. (Japan) 1,000 107,399 Nissan Motor Co., Ltd. (Japan) 65,800 632,591 Nitori Holdings Co., Ltd. (Japan) 150 11,473 O’Reilly Automotive, Inc. † 14,912 1,529,226 Omnicom Group, Inc. 340 20,026 OPAP SA (Greece) 23,219 183,342 Oriental Land Co., Ltd. (Japan) 200 32,549 Pearson PLC (United Kingdom) 750 13,493 PetSmart, Inc. 14,826 920,695 24 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Consumer cyclicals cont. Pier 1 Imports, Inc. 4,061 $93,403 PPR SA (France) 930 204,330 Prada SpA (Italy) 9,800 100,308 Priceline.com, Inc. † 4,872 3,351,595 PulteGroup, Inc. † 51,200 1,036,288 Randstad Holding NV (Netherlands) 3,104 127,085 Reed Elsevier NV (Netherlands) 2,240 38,376 Rinnai Corp. (Japan) 200 14,384 Ross Stores, Inc. 300 18,186 Ryland Group, Inc. (The) 9,720 404,546 Sankyo Co., Ltd. (Japan) 300 14,198 Scania AB Class B (Sweden) 15,762 329,678 Scotts Miracle-Gro Co. (The) Class A 130 5,621 Scripps Networks Interactive Class A 170 10,938 Secom Co., Ltd. (Japan) 500 25,761 Select Comfort Corp. † 5,673 112,155 Serco Group PLC (United Kingdom) 1,760 16,767 Shimamura Co., Ltd. (Japan) 100 11,813 Sinclair Broadcast Group, Inc. Class A 24,184 489,484 Singapore Press Holdings, Ltd. (Singapore) 7,000 25,317 Six Flags Entertainment Corp. 1,072 77,699 SJM Holdings, Ltd. (Hong Kong) 183,000 458,152 Sodexho (France) 460 42,868 Sonic Automotive, Inc. Class A 35,778 792,840 Suzuki Motor Corp. (Japan) 19,700 441,777 Swatch Group AG (The) (Switzerland) 545 316,907 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 25,508 Target Corp. 590 40,386 Tempur-Pedic International, Inc. † 6,119 303,686 Tile Shop Holdings, Inc. † 6,299 132,342 TJX Cos., Inc. (The) 71,700 3,351,975 Tom Tailor Holding AG (Germany) 3,228 72,660 Total Systems Services, Inc. 59,100 1,464,498 Towers Watson & Co. Class A 170 11,784 Town Sports International Holdings, Inc. 14,999 141,891 Toyota Motor Corp. (Japan) 2,600 134,233 Trump Entertainment Resorts, Inc. † 180 720 TUI Travel PLC (United Kingdom) 32,841 162,475 Tupperware Brands Corp. 120 9,809 URS Corp. 11,753 557,210 USS Co. Ltd. (Japan) 150 17,608 Valeo SA (France) 2,722 147,296 ValueClick, Inc. † 9,631 284,596 Verisk Analytics, Inc. Class A † 330 20,338 Viacom, Inc. Class B 530 32,632 VOXX International Corp. † 22,840 244,616 Wal-Mart Stores, Inc. 94,154 7,045,544 WPP PLC (United Kingdom) 31,384 500,230 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (45.9%)* cont. Shares Value Consumer cyclicals cont. Wyndham Worldwide Corp. 19,685 $1,269,289 Wynn Resorts, Ltd. 10,397 1,301,289 Consumer staples (4.3%) AFC Enterprises † 19,677 714,865 Ajinomoto Co., Inc. (Japan) 26,000 390,822 Altria Group, Inc. 2,320 79,785 Anheuser-Busch InBev NV (Belgium) 8,004 792,580 Associated British Foods PLC (United Kingdom) 25,469 735,665 Avis Budget Group, Inc. † 27,358 761,373 Barrett Business Services, Inc. 3,486 183,573 Barry Callebaut AG (Switzerland) 10 9,644 Beacon Roofing Supply, Inc. † 7,786 301,007 Benesse Holdings, Inc. (Japan) 300 12,891 BRF — Brasil Foods SA ADR (Brazil) 1,989 43,977 Bright Horizons Family Solutions, Inc. † 4,831 163,239 Brinker International, Inc. 10,351 389,715 British American Tobacco (BAT) PLC (United Kingdom) 16,840 902,472 Bunge, Ltd. 805 59,433 Calbee, Inc. (Japan) 4,200 340,426 Capita PLC (United Kingdom) 1,850 25,271 Carrefour SA (France) 11,498 314,745 Chaoda Modern Agriculture Holdings, Ltd. (China)† F 58,000 3,736 Chiquita Brands International, Inc. † 700 5,432 Church & Dwight Co., Inc. 460 29,730 Coca-Cola Co. (The) 26,686 1,079,182 Cola-Cola Amatil, Ltd. (Australia) 8,638 131,348 ConAgra Foods, Inc. 1,070 38,317 Constellation Brands, Inc. Class A † 17,100 814,644 Core-Mark Holding Co., Inc. 3,666 188,102 CVS Caremark Corp. 79,946 4,396,231 DeNA Co., Ltd. (Japan) 5,600 151,994 Diageo PLC (United Kingdom) 10,894 343,472 Distribuidora Internacional de Alimentacion SA (Spain) 43,300 299,500 Domino’s Pizza, Inc. 1,960 100,822 Dr. Pepper Snapple Group, Inc. 650 30,518 Fiesta Restaurant Group, Inc. † 3,461 91,959 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,800 204,300 General Mills, Inc. 47,500 2,342,225 Geo Group, Inc. (The) 9,776 367,773 Glanbia PLC (Ireland) 2,493 29,595 Grand Canyon Education, Inc. † 6,149 156,123 Hain Celestial Group, Inc. (The) † 2,504 152,944 Heineken Holding NV (Netherlands) 7,309 468,359 Henkel AG & Co. KGaA (Preference) (Germany) 2,013 193,760 Imperial Tobacco Group PLC (United Kingdom) 1,344 46,949 Ingredion, Inc. 830 60,026 IOI Corp. Bhd (Malaysia) 21,500 32,495 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Consumer staples cont. ITOCHU Corp. (Japan) 18,900 $227,077 Japan Tobacco, Inc. (Japan) 32,000 1,019,812 JM Smucker Co. (The) 10,500 1,041,180 Kao Corp. (Japan) 13,600 444,978 Kerry Group PLC Class A (Ireland) 7,180 427,833 Koninklijke Ahold NV (Netherlands) 25,156 385,504 Kraft Foods Group, Inc. 43,100 2,220,943 Kroger Co. (The) 1,330 44,076 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 34,456 Lawson, Inc. (Japan) 1,500 115,526 Liberty Interactive Corp. Class A † 69,800 1,492,324 Lindt & Spruengli AG (Switzerland) 4 15,392 Lorillard, Inc. 33,146 1,337,441 Magnit OJSC (Russia) 892 170,435 Maple Leaf Foods, Inc. (Canada) 1,612 21,803 McDonald’s Corp. 660 65,795 Molson Coors Brewing Co. Class B 14,008 685,411 Nestle SA (Switzerland) 26,072 1,885,434 Nissin Food Products Co., Ltd. (Japan) 300 13,975 Olam International, Ltd. (Singapore) 10,000 13,901 On Assignment, Inc. † 8,097 204,935 OpenTable, Inc. † 1,772 111,601 Panera Bread Co. Class A † 60 9,914 Papa John’s International, Inc. † 3,255 201,224 Pernod-Ricard SA (France) 2,997 373,452 Philip Morris International, Inc. 90,575 8,397,208 Pinnacle Foods, Inc. † 7,174 159,335 Prestige Brands Holdings, Inc. † 9,109 234,010 Procter & Gamble Co. (The) 126,461 9,745,085 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 15,319 Reckitt Benckiser Group PLC (United Kingdom) 9,781 701,177 Reynolds American, Inc. 760 33,812 Robert Half International, Inc. 20,727 777,884 SABMiller PLC (United Kingdom) 12,963 682,291 Shoppers Drug Mart Corp. (Canada) 350 14,977 Smithfield Foods, Inc. † 907 24,017 Spartan Stores, Inc. 6,906 121,200 Starbucks Corp. 660 37,594 Suedzucker AG (Germany) 8,740 369,151 Swatch Group AG (The) (Switzerland) 3,121 316,769 Tate & Lyle PLC (United Kingdom) 2,830 36,550 Tesco PLC (United Kingdom) 25,242 146,339 Toyota Tsusho Corp. (Japan) 21,000 544,102 TrueBlue, Inc. † 28,521 602,934 Tyson Foods, Inc. Class A 1,587 39,389 Unilever NV ADR (Netherlands) 2,260 92,573 Unilever PLC (United Kingdom) 7,965 336,931 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (45.9%)* cont. Shares Value Consumer staples cont. United Natural Foods, Inc. † 2,249 $110,651 USANA Health Sciences, Inc. † 1,681 81,243 W.W. Grainger, Inc. 110 24,748 Walgreen Co. 60,896 2,903,521 Wilmar International, Ltd. (Singapore) 11,000 30,688 WM Morrison Supermarkets PLC (United Kingdom) 27,613 115,884 Wolseley PLC (United Kingdom) 4,040 200,916 Woolworths, Ltd. (Australia) 15,874 560,285 Yum! Brands, Inc. 430 30,934 Energy (4.1%) Alpha Natural Resources, Inc. † 33,600 275,856 BG Group PLC (United Kingdom) 22,130 379,631 BP PLC (United Kingdom) 105,850 739,674 Cabot Oil & Gas Corp. 21,400 1,446,854 Caltex Australia, Ltd. (Australia) 21,373 477,414 Canadian Natural Resources, Ltd. (Canada) 6,800 218,020 Chevron Corp. 25,711 3,054,981 ConocoPhillips 92,086 5,534,369 Crescent Point Energy Corp. (Canada) 480 18,121 CVR Energy, Inc. (Escrow) F 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) † ∆∆ 8,417 126,255 Delek US Holdings, Inc. 5,801 228,907 ENI SpA (Italy) 40,076 900,542 EPL Oil & Gas, Inc. † 11,675 313,007 Exxon Mobil Corp. 91,589 8,253,085 Ezion Holdings, Ltd. (Singapore) 92,000 161,409 FMC Technologies, Inc. † 490 26,651 Gulfport Energy Corp. † 2,700 123,741 Halliburton Co. 5,200 210,132 Helix Energy Solutions Group, Inc. † 22,471 514,136 Helmerich & Payne, Inc. 11,766 714,196 HollyFrontier Corp. 22,308 1,147,747 Husky Energy, Inc. (Canada) 610 17,510 Imperial Oil, Ltd. (Canada) 460 18,801 Key Energy Services, Inc. † 32,379 261,622 Kodiak Oil & Gas Corp. † 17,475 158,848 Marathon Oil Corp. 1,030 34,732 Marathon Petroleum Corp. 30,787 2,758,515 Murphy Oil Corp. 400 25,492 Occidental Petroleum Corp. 60,250 4,721,793 Oceaneering International, Inc. 12,713 844,270 Oil States International, Inc. † 7,200 587,304 ONEOK, Inc. 24,900 1,186,983 Peabody Energy Corp. 30,781 651,018 Pembina Pipeline Corp. (Canada) 530 16,748 Petrofac, Ltd. (United Kingdom) 4,832 105,211 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Energy cont. Phillips 66 51,853 $3,628,154 Repsol YPF SA (Spain) 12,335 250,614 Rosetta Resources, Inc. † 3,333 158,584 Royal Dutch Shell PLC Class A (United Kingdom) 29,599 957,501 Royal Dutch Shell PLC Class A (United Kingdom) 23,208 749,382 Royal Dutch Shell PLC Class B (United Kingdom) 20,220 671,304 Schlumberger, Ltd. 86,876 6,506,144 Spectra Energy Corp. 1,010 31,058 Statoil ASA (Norway) 18,051 436,383 Stone Energy Corp. † 7,841 170,542 Suncor Energy, Inc. (Canada) 12,932 387,508 Swift Energy Co. † 10,173 150,662 Tesoro Corp. 23,015 1,347,528 Total SA (France) 11,151 533,949 TransCanada Corp. (Canada) 790 37,717 Tullow Oil PLC (United Kingdom) 9,185 171,800 Unit Corp. † 3,846 175,185 Vaalco Energy, Inc. † 41,280 313,315 Valero Energy Corp. 51,407 2,338,504 W&T Offshore, Inc. 7,327 104,043 Western Refining, Inc. 9,528 337,386 Financials (8.2%) 3i Group PLC (United Kingdom) 56,402 270,812 ACE, Ltd. 3,859 343,335 Admiral Group PLC (United Kingdom) 5,982 121,070 AG Mortgage Investment Trust, Inc. R 3,880 98,824 Ageas (Belgium) 11,215 379,310 Agree Realty Corp. R 6,979 210,068 AIA Group, Ltd. (Hong Kong) 197,400 865,236 Alleghany Corp. † 3,400 1,346,128 Allianz SE (Germany) 7,203 978,255 Allied World Assurance Co. Holdings AG 13,224 1,226,129 American Capital Agency Corp. R 30,200 989,956 American Capital Mortgage Investment Corp. R 6,888 178,055 American Equity Investment Life Holding Co. 15,463 230,244 American Express Co. 1,180 79,603 American Financial Group, Inc. 18,980 899,272 American International Group, Inc. † 94,900 3,684,018 Amtrust Financial Services, Inc. 4,035 139,813 Aon PLC 50,084 3,080,166 Apollo Commercial Real Estate Finance, Inc. R 7,729 135,953 Apollo Residential Mortgage, Inc. 7,223 161,001 Arch Capital Group, Ltd. † 740 38,902 Arlington Asset Investment Corp. Class A 4,492 115,939 ARMOUR Residential REIT, Inc. R 20,686 135,080 Ascendas Real Estate Investment Trust (Singapore) R 9,000 18,896 Ashford Hospitality Trust, Inc. R 24,113 298,037 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (45.9%)* cont. Shares Value Financials cont. Ashmore Group PLC (United Kingdom) 28,240 $150,182 Associated Banc-Corp. 38,600 586,334 Australia & New Zealand Banking Group, Ltd. (Australia) 24,376 726,862 AvalonBay Communities, Inc. R 8,099 1,025,900 AXA SA (France) 36,761 631,908 Axis Capital Holdings, Ltd. 23,300 969,746 Baloise Holding AG (Switzerland) 320 29,967 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 50,311 436,154 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 382,159 Banco Santander Central Hispano SA (Spain) 56,362 378,722 Bank Hapoalim BM (Israel) † 4,830 21,883 Bank Leumi Le-Israel BM (Israel) † 6,150 21,675 Bank of Hawaii Corp. 240 12,194 Bank of Ireland (Ireland) † 471,221 93,021 Bank of Kentucky Financial Corp. 2,480 68,026 Bank of Yokohama, Ltd. (The) (Japan) 72,000 416,848 Barclays PLC (United Kingdom) 324,166 1,434,071 Berkshire Hathaway, Inc. Class B † 14,540 1,515,068 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 35,052 BofI Holding, Inc. † 11,270 404,368 British Land Company PLC (United Kingdom) R 23,280 192,251 CapitaMall Trust (Singapore) R 12,000 20,250 Cardinal Financial Corp. 12,902 234,558 CBL & Associates Properties, Inc. R 25,174 594,106 Chiba Bank, Ltd. (The) (Japan) 5,000 35,853 Chimera Investment Corp. R 159,241 507,979 China Construction Bank Corp. (China) 93,000 76,169 Chubb Corp. (The) 400 35,012 CIT Group, Inc. † 34,950 1,519,626 Citigroup, Inc. 2,800 123,872 Citizens & Northern Corp. 8,315 162,143 Citizens Republic Bancorp, Inc. † 7,317 164,998 City National Corp. 10,861 639,822 CNO Financial Group, Inc. 16,459 188,456 Commerce Bancshares, Inc. 336 13,719 Commonwealth Bank of Australia (Australia) 15,880 1,128,735 CoreLogic, Inc. † 44,000 1,137,840 Credicorp, Ltd. (Peru) 300 49,815 Credit Acceptance Corp. † 2,290 279,701 Credit Agricole SA (France) † 38,522 317,312 Credit Suisse Group (Switzerland) 8,325 218,451 CYS Investments, Inc. R 12,555 147,396 DBS Group Holdings, Ltd. (Singapore) 24,000 310,481 Deutsche Bank AG (Germany) 12,058 470,111 Dexus Property Group (Australia) 434,388 472,962 Digital Realty Trust, Inc. R 130 8,698 Discover Financial Services 55,300 2,479,652 Dynex Capital, Inc. R 18,253 194,942 30Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Financials cont. E*Trade Financial Corp. † 8,983 $96,208 Eagle Bancorp, Inc. † 6,345 138,892 East West Bancorp, Inc. 10,593 271,922 Eaton Vance Corp. 24,080 1,007,266 EPR Properties R 2,595 135,070 Equity Residential Trust R 290 15,967 Essex Property Trust, Inc. R 50 7,529 Everest Re Group, Ltd. 280 36,361 Fairfax Financial Holdings, Ltd. (Canada) 140 54,666 Federal Realty Investment Trust R 6,290 679,572 Fidelity National Financial, Inc. Class A 43,829 1,105,806 Fifth Third Bancorp 144,300 2,353,533 Financial Institutions, Inc. 8,562 170,898 First Community Bancshares Inc. 8,050 127,593 First Industrial Realty Trust † R 7,874 134,882 Flushing Financial Corp. 8,460 143,312 Genworth Financial, Inc. Class A † 184,209 1,842,090 Gjensidige Forsikring ASA (Norway) 2,920 48,169 Glimcher Realty Trust R 15,052 174,603 Goldman Sachs Group, Inc. (The) 39,154 5,761,511 GPT Group (Australia) R 8,910 34,508 Grupo Financiero Banorte SAB de CV (Mexico) 28,300 226,855 Hang Seng Bank, Ltd. (Hong Kong) 25,500 409,644 Hanmi Financial Corp. † 16,673 266,768 Hannover Rueckversicherung AG (Germany) 730 57,259 Hatteras Financial Corp. R 11,500 315,445 Health Care REIT, Inc. R 21,100 1,432,901 Heartland Financial USA, Inc. 5,752 145,353 Heritage Financial Group, Inc. 7,699 111,482 HFF, Inc. Class A 22,587 450,159 Hongkong Land Holdings, Ltd. (Hong Kong) 16,000 118,685 Housing Development Finance Corp., Ltd. (HDFC) (India) † 14,476 220,499 HSBC Holdings, PLC (United Kingdom) 140,873 1,503,697 ING Groep NV GDR (Netherlands) † 61,771 438,426 Insurance Australia Group, Ltd. (Australia) 108,953 649,498 Intact Financial Corp. (Canada) 2,880 176,483 Invesco Mortgage Capital, Inc. R 6,418 137,281 Investor AB Class B (Sweden) 10,780 311,330 Investors Real Estate Trust R 17,750 175,193 iStar Financial, Inc. † R 15,007 163,426 Japan Retail Fund Investment Corp. (Japan) R 20 49,333 Jones Lang LaSalle, Inc. 1,205 119,789 Joyo Bank, Ltd. (The) (Japan) 59,000 330,302 JPMorgan Chase & Co. 195,107 9,259,778 Julius Baer Group, Ltd. (Switzerland) 920 35,771 KKR & Co. LP 9,800 189,336 Lexington Realty Trust R 35,278 416,280 Lloyds Banking Group PLC (United Kingdom) † 93,358 69,068 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (45.9%)* cont. Shares Value Financials cont. LTC Properties, Inc. R 9,244 $376,508 M&T Bank Corp. 310 31,980 Maiden Holdings, Ltd. (Bermuda) 14,221 150,600 MainSource Financial Group, Inc. 12,762 179,178 MFA Financial, Inc. R 20,600 191,992 Mitsubishi Estate Co., Ltd. (Japan) 17,000 468,816 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 91,600 542,973 Mizrahi Tefahot Bank, Ltd. (Israel) † 1,510 16,107 Muenchener Rueckversicherungs AG (Germany) 2,057 384,704 Nasdaq OMX Group, Inc. (The) 29,703 959,407 National Financial Partners Corp. † 6,942 155,709 National Health Investors, Inc. R 5,196 340,078 Nationstar Mortgage Holdings, Inc. † 9,080 335,052 Nelnet, Inc. Class A 7,788 263,234 Northern Trust Corp. 28,467 1,553,160 Ocwen Financial Corp. † 4,522 171,474 One Liberty Properties, Inc. R 8,458 183,708 Oriental Financial Group (Puerto Rico) 7,728 119,861 ORIX Corp. (Japan) 61,200 774,305 Oversea-Chinese Banking Corp., Ltd. (Singapore) 5,000 43,018 Pacific Premier Bancorp, Inc. † 8,000 105,200 PartnerRe, Ltd. 13,026 1,212,851 People’s United Financial, Inc. 1,300 17,472 Peoples Bancorp, Inc. 7,741 173,321 Persimmon PLC (United Kingdom) 11,306 183,642 PHH Corp. † 6,843 150,272 PNC Financial Services Group, Inc. 50,582 3,363,703 Popular, Inc. (Puerto Rico) † 31,290 863,917 Portfolio Recovery Associates, Inc. † 2,878 365,276 Protective Life Corp. 26,125 935,275 Prudential PLC (United Kingdom) 74,777 1,210,052 PS Business Parks, Inc. R 5,672 447,634 Public Storage R 11,280 1,718,170 Rayonier, Inc. R 190 11,337 Realogy Holdings Corp. † 881 43,028 Realty Income Corp. R 200 9,070 Regus PLC (United Kingdom) 92,620 223,341 RenaissanceRe Holdings, Ltd. 320 29,437 Republic Bancorp, Inc. Class A 5,117 115,849 Resona Holdings, Inc. (Japan) 116,100 601,868 RioCan Real Estate Investment Trust (Canada) R 1,680 45,975 RSA Insurance Group PLC (United Kingdom) 37,870 66,978 Samsung Card Co., Ltd. (South Korea) 2,370 84,247 Sberbank of Russia ADR (Russia) 33,317 427,124 SCOR SE (France) 6,353 182,417 Security National Financial Corp. Class A † 9,610 69,000 Select Income REIT R 13,557 358,583 Shizuoka Bank, Ltd. (The) (Japan) 3,000 33,781 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Financials cont. Shopping Centres Australasia Property Group (Australia) † R 75,765 $130,647 Simon Property Group, Inc. R 20,944 3,320,881 Societe Generale SA (France) † 5,291 173,830 St. Joe Co. (The) † 27,933 593,576 Standard Chartered PLC (United Kingdom) 11,053 286,094 Standard Life PLC (United Kingdom) 57,998 321,921 Starwood Property Trust, Inc. R 4,983 138,328 State Street Corp. 49,300 2,913,137 Stewart Information Services Corp. 4,019 102,364 Sumitomo Mitsui Financial Group, Inc. (Japan) 16,300 653,662 Summit Hotel Properties, Inc. R 22,338 233,879 Sun Communities, Inc. R 3,771 186,023 Sun Hung Kai Properties, Ltd. (Hong Kong) 13,000 175,474 Surya Semesta Internusa Tbk PT (Indonesia) 1,174,500 195,988 Swedbank AB Class A (Sweden) 28,724 653,244 Symetra Financial Corp. 14,303 191,803 Synovus Financial Corp. 194,000 537,380 Tanger Factory Outlet Centers R 10,400 376,272 Tokio Marine Holdings, Inc. (Japan) 7,400 208,318 Tokyu Land Corp. (Japan) 95,000 885,059 Toronto-Dominion Bank (Canada) 13,622 1,134,304 UBS AG (Switzerland) 39,014 597,971 Unibail-Rodamco SE (France) R 190 44,253 UniCredit SpA (Italy) † 49,803 212,587 Universal Health Realty Income Trust R 2,159 124,596 Validus Holdings, Ltd. 23,346 872,440 Virtus Investment Partners, Inc. † 1,307 243,468 Visa, Inc. Class A 1,100 186,824 Vornado Realty Trust R 15,400 1,288,056 W.R. Berkley Corp. 700 31,059 WageWorks, Inc. † 5,501 137,690 Walker & Dunlop, Inc. † 9,291 166,959 Walter Investment Management Corp. † 11,238 418,616 Washington Banking Co. 9,742 135,803 Wells Fargo & Co. 42,044 1,555,208 Westfield Group (Australia) 26,143 295,919 Westfield Retail Trust (Australia) R 18,187 57,293 Westpac Banking Corp. (Australia) 14,057 452,148 Wheelock and Co., Ltd. (Hong Kong) 92,000 490,457 World Acceptance Corp. † 1,846 158,516 Zurich Insurance Group AG (Switzerland) 180 50,096 Health care (5.7%) Abbott Laboratories 990 34,967 AbbVie, Inc. 990 40,372 Accuray, Inc. † 24,470 113,541 Aetna, Inc. 490 25,049 Alere, Inc. † 15,940 406,948 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (45.9%)* cont. Shares Value Health care cont. Align Technology, Inc. † 3,745 $125,495 Amedisys, Inc. † 13,419 149,219 AmerisourceBergen Corp. 42,029 2,162,392 Amgen, Inc. 48,158 4,936,677 AmSurg Corp. † 5,863 197,231 Astellas Pharma, Inc. (Japan) 12,300 661,157 AstraZeneca PLC (United Kingdom) 11,939 598,553 athenahealth, Inc. † 1,814 176,031 Bayer AG (Germany) 12,988 1,339,719 Bio-Reference Labs, Inc. † 2,035 52,869 Biogen Idec, Inc. † 210 40,511 BioMarin Pharmaceuticals, Inc. † 2,633 163,931 Bristol-Myers Squibb Co. 109,330 4,503,303 C.R. Bard, Inc. 160 16,125 Cardinal Health, Inc. 490 20,394 Catamaran Corp. † 180 9,538 Celgene Corp. † 30,782 3,567,942 Centene Corp. † 1,712 75,396 CIGNA Corp. 44,700 2,787,939 Coloplast A/S Class B (Denmark) 9,494 510,741 Community Health Systems, Inc. 4,235 200,697 Computer Programs & Systems, Inc. 1,437 77,756 Conmed Corp. 11,805 402,078 Covidien PLC 3,637 246,734 CSL, Ltd. (Australia) 7,054 436,828 Cubist Pharmaceuticals, Inc. † 7,135 334,061 Cyberonics, Inc. † 1,768 82,760 Eisai Co., Ltd. (Japan) 400 17,847 Elan Corp. PLC ADR (Ireland) † 9,426 111,227 Eli Lilly & Co. 67,096 3,810,382 Endo Health Solutions, Inc. † 6,686 205,661 Forest Laboratories, Inc. † 360 13,694 Gentium SpA ADR (Italy) † 4,665 38,440 Gilead Sciences, Inc. † 97,834 4,787,018 GlaxoSmithKline PLC (United Kingdom) 45,344 1,059,995 Greatbatch, Inc. † 14,113 421,555 Grifols SA ADR (Spain) † 3,461 100,404 Haemonetics Corp. † 4,128 171,972 HCA Holdings, Inc. 31,518 1,280,576 Health Net, Inc. † 5,025 143,816 HealthSouth Corp. † 10,074 265,651 Hi-Tech Pharmacal Co., Inc. 2,568 85,026 Hill-Rom Holdings, Inc. 8,282 291,692 Humana, Inc. 240 16,586 Impax Laboratories, Inc. † 11,671 180,200 Insulet Corp. † 4,514 116,732 Jazz Pharmaceuticals PLC † 12,954 724,258 Johnson & Johnson 31,701 2,584,583 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Health care cont. Lexicon Pharmaceuticals, Inc. † 23,896 $52,093 Magellan Health Services, Inc. † 2,053 97,661 McKesson Corp. 33,839 3,653,258 MedAssets, Inc. † 15,241 293,389 Medicines Co. (The) † 8,893 297,204 Merck & Co., Inc. 15,573 688,794 Merck KGaA (Germany) 1,505 227,065 Miraca Holdings, Inc. (Japan) 100 4,871 Novartis AG (Switzerland) 9,920 704,839 Novo Nordisk A/S Class B (Denmark) 5,257 854,113 Obagi Medical Products, Inc. † 20,947 413,703 Omega Healthcare Investors, Inc. R 14,234 432,144 Ono Pharmaceutical Co., Ltd. (Japan) 100 6,087 Orion OYJ Class B (Finland) 11,154 292,961 Otsuka Holdings Company, Ltd. (Japan) 17,600 616,986 PDL BioPharma, Inc. 20,312 148,481 Perrigo Co. 110 13,060 Pfizer, Inc. 347,786 10,037,104 Pharmacyclics, Inc. † 987 79,365 PharMerica Corp. † 10,353 144,942 Providence Service Corp. (The) † 19,188 354,786 Questcor Pharmaceuticals, Inc. 1,892 61,566 Roche Holding AG-Genusschein (Switzerland) 5,499 1,280,184 RTI Biologics, Inc. † 25,874 101,944 Salix Pharmaceuticals, Ltd. † 11,004 563,185 Sanofi (France) 17,794 1,808,089 Santarus, Inc. † 5,568 96,493 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) † 77,500 140,305 Shire PLC (United Kingdom) 6,647 202,400 Spectrum Pharmaceuticals, Inc. S 11,046 82,403 St. Jude Medical, Inc. 51,900 2,098,836 STAAR Surgical Co. † 33,983 191,324 Steris Corp. 3,846 160,032 Suzuken Co., Ltd. (Japan) 5,200 193,339 TearLab Corp. † 12,763 88,065 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,100 123,008 Trinity Biotech PLC ADR (Ireland) 6,738 113,737 Triple-S Management Corp. Class B (Puerto Rico) † 4,296 74,836 United Therapeutics Corp. † 9,228 561,708 UnitedHealth Group, Inc. 940 53,777 Ventas, Inc. R 23,170 1,696,044 ViroPharma, Inc. † 11,421 287,352 Warner Chilcott PLC Class A 47,509 643,747 WellCare Health Plans, Inc. † 7,878 456,609 WellPoint, Inc. 48,500 3,212,155 Zimmer Holdings, Inc. 28,500 2,143,770 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (45.9%)* cont. Shares Value Technology (7.8%) Acacia Research Corp. † 2,402 $72,468 Accenture PLC Class A 68,200 5,181,154 Actuate Corp. † 43,234 259,404 Acxiom Corp. † 14,784 301,594 Altera Corp. 740 26,248 Amadeus IT Holding SA Class A (Spain) 5,259 142,072 Analog Devices, Inc. 690 32,078 Anixter International, Inc. 2,435 170,255 AOL, Inc. † 38,664 1,488,177 Apple, Inc. 76,460 33,843,490 ASML Holding NV (Netherlands) 4,722 317,596 ASML Holding NV ADR (Netherlands) 3,375 229,534 Aspen Technology, Inc. † 5,649 182,406 Avago Technologies, Ltd. 610 21,911 Avnet, Inc. † 20,000 724,000 BMC Software, Inc. † 39,119 1,812,383 Bottomline Technologies, Inc. † 7,039 200,682 Broadcom Corp. Class A 42,665 1,479,196 Brocade Communications Systems, Inc. † 121,472 700,893 Cap Gemini SA (France) 6,416 291,965 CGI Group, Inc. Class A (Canada) † 170 4,620 Cisco Systems, Inc. 280,098 5,856,849 Commvault Systems, Inc. † 3,352 274,797 Cornerstone OnDemand, Inc. † 3,453 117,747 CSG Systems International, Inc. † 3,199 67,787 Cypress Semiconductor Corp. † 40,300 444,509 Dassault Systemes SA (France) 150 17,340 EMC Corp. † 123,500 2,950,415 EnerSys † 9,193 419,017 Entegris, Inc. † 19,762 194,853 FEI Co. 3,691 238,254 First Solar, Inc. † 2,071 55,834 Gemalto NV (Netherlands) 4,953 432,050 GenMark Diagnostics, Inc. † 7,540 97,417 Google, Inc. Class A † 6,841 5,431,959 Hamamatsu Photonics K.K. (Japan) 500 20,131 Hon Hai Precision Industry Co., Ltd. (Taiwan) 51,000 142,072 Hoya Corp. (Japan) 1,700 31,640 IBM Corp. 14,328 3,056,162 Infoblox, Inc. † 6,911 149,969 InnerWorkings, Inc. † 10,677 161,650 Integrated Silicon Solutions, Inc. † 24,975 229,021 Intel Corp. 450 9,833 IntraLinks Holdings, Inc. † 29,936 190,393 Intuit, Inc. 460 30,199 Itochu Techno-Solutions Corp. (Japan) 200 10,028 Ixia † 5,384 116,510 KLA-Tencor Corp. 490 25,843 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Technology cont. Konica Minolta Holdings, Inc. (Japan) 37,500 $274,074 L-3 Communications Holdings, Inc. 13,173 1,065,959 Lam Research Corp. † 21,624 896,531 Lexmark International, Inc. Class A 22,049 582,094 LivePerson, Inc. † 8,040 109,183 Manhattan Associates, Inc. † 3,704 275,170 Mantech International Corp. Class A 9,588 257,630 Marvell Technology Group, Ltd. 70,700 748,006 Maxim Integrated Products, Inc. 850 27,753 Mentor Graphics Corp. † 20,005 361,090 Microchip Technology, Inc. 620 22,791 Microsemi Corp. † 5,077 117,634 Microsoft Corp. 261,908 7,493,188 MicroStrategy, Inc. Class A † 1,371 138,581 MTS Systems Corp. 3,786 220,156 NEC Corp. (Japan) † 257,000 668,880 Netscout Systems, Inc. † 6,919 170,000 NIC, Inc. 8,120 155,579 Nomura Research Institute, Ltd. (Japan) 800 20,532 NTT Data Corp. (Japan) 59 196,489 NVIDIA Corp. 67,865 870,029 NXP Semiconductor NV † 5,000 151,300 Omnivision Technologies, Inc. † 11,655 160,606 Oracle Corp. 239,220 7,736,375 Oracle Corp. Japan (Japan) 6,700 303,203 Pegatron Corp. (Taiwan) † 103,000 159,137 Perficient, Inc. † 10,456 121,917 Photronics, Inc. † 20,880 139,478 Plantronics, Inc. 3,471 153,383 Polycom, Inc. † 21,887 242,508 Procera Networks, Inc. † 8,903 105,857 PTC, Inc. † 6,534 166,552 QLIK Technologies, Inc. † 5,092 131,526 Quantum Corp. † 99,443 127,287 RF Micro Devices, Inc. † 60,439 321,535 Riverbed Technology, Inc. † 29,500 439,845 Rockwell Automation, Inc. 17,100 1,476,585 Rovi Corp. † 17,448 373,562 Rudolph Technologies, Inc. † 16,053 189,104 Safeguard Scientifics, Inc. † 9,197 145,313 Sage Group PLC (The) (United Kingdom) 1,460 7,602 Samsung Electronics Co., Ltd. (South Korea) 121 166,068 SanDisk Corp. † 3,748 206,140 SAP AG (Germany) 9,905 793,546 Sartorius AG (Preference) (Germany) 931 99,649 SciQuest, Inc. † 3,560 85,582 Semtech Corp. † 7,439 263,266 Silicon Graphics International Corp. † 5,756 79,145 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (45.9%)* cont. Shares Value Technology cont. Silicon Image, Inc. † 33,225 $161,474 SK Hynix, Inc. (South Korea) † 15,540 401,559 Softbank Corp. (Japan) 11,800 544,027 Sourcefire, Inc. † 2,589 153,346 Sparton Corp. † 7,431 99,575 SS&C Technologies Holdings, Inc. † 6,527 195,679 Symantec Corp. † 120,265 2,968,140 Tangoe, Inc. † 5,367 66,497 Teradyne, Inc. † 43,149 699,877 Tyler Technologies, Inc. † 3,564 218,331 Ultimate Software Group, Inc. † 3,029 315,501 Ultra Clean Holdings, Inc. † 18,068 117,442 Western Digital Corp. 22,847 1,148,747 Xilinx, Inc. 690 26,337 Yandex NV Class A (Russia) † 4,500 104,040 Yokogawa Electric Corp. (Japan) 11,400 114,563 Transportation (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) 31,168 209,137 Alaska Air Group, Inc. † 2,564 163,993 Canadian National Railway Co. (Canada) 300 30,152 Central Japan Railway Co. (Japan) 7,900 832,507 ComfortDelgro Corp., Ltd. (Singapore) 178,000 274,461 Con-way, Inc. 9,706 341,748 Copa Holdings SA Class A (Panama) 120 14,353 Delta Air Lines, Inc. † 109,131 1,801,753 Deutsche Lufthansa AG (Germany) 7,552 147,483 Deutsche Post AG (Germany) 17,331 399,328 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 18,134 International Consolidated Airlines Group SA (Spain) † 74,707 287,290 J. B. Hunt Transport Services, Inc. 260 19,365 Japan Airlines Co., Ltd. (Japan) † 5,200 241,398 Jaypee Infratech, Ltd. (India) † 82,937 60,657 Koninklijke Vopak NV (Netherlands) 580 34,966 MTR Corp. (Hong Kong) 6,000 23,875 Nippon Express Co., Ltd. (Japan) 3,000 14,628 Quality Distribution, Inc. † 19,238 161,792 Ryanair Holdings PLC ADR (Ireland) 720 30,082 Singapore Airlines, Ltd. (Singapore) 2,000 17,549 SkyWest, Inc. 11,148 178,925 Southwest Airlines Co. 102,660 1,383,857 Swift Transportation Co. † 25,577 362,682 TAL International Group, Inc. 7,949 360,169 TAV Havalimanlari Holding AS (Turkey) 21,685 149,816 Tokyu Corp. (Japan) 3,000 22,595 United Parcel Service, Inc. Class B 780 67,002 Universal Truckload Services, Inc. 950 22,164 Wabtec Corp. 6,910 705,580 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.9%)* cont. Shares Value Transportation cont. West Japan Railway Co. (Japan) 400 $19,185 Yamato Transport Co., Ltd. (Japan) 1,100 20,333 Utilities and power (1.4%) AES Corp. 81,904 1,029,533 American Electric Power Co., Inc. 48,400 2,353,692 American Water Works Co., Inc. 22,000 911,680 Canadian Utilities, Ltd. (Canada) 80 6,340 Centrica PLC (United Kingdom) 63,029 352,144 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,000 6,861 Chubu Electric Power Co., Inc. (Japan) 7,500 91,863 Cia Energetica de Minas Gerais ADR (Brazil) 4,400 52,140 CMS Energy Corp. 33,066 923,864 DTE Energy Co. 19,762 1,350,535 Electric Power Development Co., Ltd. (Japan) 6,800 178,930 Enbridge, Inc. (Canada) 860 40,043 Enel SpA (Italy) 86,404 281,987 Energias de Portugal (EDP) SA (Portugal) 47,652 146,721 Entergy Corp. 20,545 1,299,266 Fortum OYJ (Finland) 1,390 28,009 GDF Suez (France) 15,573 299,833 ITC Holdings Corp. 150 13,389 Kansai Electric Power, Inc. (Japan) 51,700 509,668 Kinder Morgan, Inc. 47,080 1,821,054 National Grid PLC (United Kingdom) 3,390 39,405 OGE Energy Corp. 12,800 895,744 Origin Energy, Ltd. (Australia) 28,400 393,980 Osaka Gas Co., Ltd. (Japan) 3,000 13,194 PG&E Corp. 44,439 1,978,869 Pinnacle West Capital Corp. 290 16,788 Power Assets Holdings, Ltd. (Hong Kong) 1,500 14,193 PPL Corp. 60,500 1,894,255 Red Electrica Corporacion SA (Spain) 8,413 423,280 Snam SpA (Italy) 5,180 23,612 Terna SPA (Italy) 5,160 21,364 Toho Gas Co., Ltd. (Japan) 1,000 6,512 Tokyo Gas Co., Ltd. (Japan) 65,000 354,916 UGI Corp. 16,200 621,918 United Utilities Group PLC (United Kingdom) 40,339 434,261 Westar Energy, Inc. 370 12,277 Total common stocks (cost $517,225,235) CORPORATE BONDS AND NOTES (18.4%)* Principal amount Value Basic materials (1.5%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $40,000 $38,656 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 92,659 Dynamic Asset Allocation Balanced Fund 39 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Basic materials cont. Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $620,000 $654,346 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 173,795 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 100,618 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 760,000 961,984 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 92,475 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 342,000 347,985 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 185,000 187,313 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 460,000 504,850 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 20,000 20,350 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 65,000 68,738 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 135,338 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 337,900 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 216,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 200,000 232,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 365,000 452,236 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 389,399 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 309,225 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 220,386 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 396,530 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 575,911 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 25,000 25,438 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 110,000 114,213 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 75,000 77,904 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 212,792 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 130,000 134,875 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 78,079 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 373,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,994 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 352,588 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 141,413 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 40,000 40,600 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 120,000 124,800 40 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 $325,000 $385,125 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 190,000 199,975 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 85,000 85,213 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 60,000 60,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 135,000 128,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 175,950 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 163,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 296,138 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 135,000 136,013 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 85,000 85,638 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 255,000 245,438 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 152,250 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 210,000 272,155 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 54,250 International Paper Co. sr. unsec. notes 7.95s, 2018 1,070,000 1,377,081 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 372,488 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 290,063 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 429,256 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 535,000 633,975 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 334,163 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 925,000 1,045,250 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 40,448 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 94,748 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $30,000 30,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,325 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 145,125 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 73,528 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 248,050 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 79,313 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,250 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 227,363 Dynamic Asset Allocation Balanced Fund 41 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Basic materials cont. PetroLogistics LP/Petrologistics Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 $40,000 $40,500 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 175,000 176,313 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,900 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 365,073 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 227,000 246,964 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 245,925 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 411,696 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 203,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 180,000 196,650 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 120,000 130,950 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 135,844 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 60,500 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 11,100 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 43,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 59,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 25,125 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 95,000 95,356 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 290,000 322,625 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 252,200 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 207,375 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 65,000 30,713 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 140,000 144,200 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 140,000 172,987 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 204,934 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 290,000 312,475 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 468,563 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 421,397 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 206,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,969 42 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Capital goods cont. B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 $175,000 $180,906 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 200,925 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 374,000 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 90,000 96,525 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 281,404 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 62,100 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 386,400 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 38,325 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 75,000 72,938 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 83,402 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 513,691 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 570,000 601,350 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 280,800 Exide Technologies sr. notes 8 5/8s, 2018 290,000 249,038 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 265,391 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 235,740 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 222,525 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 192,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 906,000 1,213,343 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 89,250 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 84,256 Milacron LLC/Mcron Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 40,000 41,350 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 427,350 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 284,213 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 148,842 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 190,000 204,013 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 132,438 Dynamic Asset Allocation Balanced Fund 43 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 $200,000 $219,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 111,038 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 405,000 409,824 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 121,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 230,738 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 58,644 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 285,000 300,319 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 405,000 441,450 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 208,680 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 312,788 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 185,000 186,850 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 874,157 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 104,808 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2013 270,000 2,025 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 192,063 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 206,300 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 523,215 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 382,941 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 464,223 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 275,000 278,228 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 772,000 717,680 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 179,850 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 559,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 90,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 156,975 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 195,406 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 64,025 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,963 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 82,769 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 258,600 44 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Communication services cont. CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 $50,000 $51,125 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 50,000 51,875 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 41,600 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 40,000 39,800 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 100,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 388,350 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,063,694 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 269,724 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 235,000 234,413 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 109,250 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 172,975 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 86,327 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 168,750 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 615,969 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 183,563 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 243,225 DISH DBS Corp. company guaranty notes 6 5/8s, 2014 10,000 10,638 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 598,425 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 180,000 199,800 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 182,738 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 297,124 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,800 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 300,000 339,750 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 15,000 17,550 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 130,813 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 61,800 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 323,763 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 371,719 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 233,625 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 142,838 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 111,169 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 463,843 492,601 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,363,200 Dynamic Asset Allocation Balanced Fund 45 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Communication services cont. Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) ## $270,000 $274,388 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) ## 445,000 452,788 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 242,283 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 207,422 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 206,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,500 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 219,975 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 239,994 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 137,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 344,925 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 270,000 275,400 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 254,375 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 394,900 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 41,388 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 230,000 165,600 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,925 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,925 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 165,000 168,300 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 828,425 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 130,634 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 510,223 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,333 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 SBA Tower Trust 144A notes 2.933s, 2017 775,000 813,382 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 252,992 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 1,150,313 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 279,300 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 330,925 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 236,500 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Communication services cont. Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 $155,000 $170,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 605,763 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 541,256 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 236,023 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 163,508 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 1,160,000 1,094,343 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 312,000 418,716 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 213,638 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 320,688 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 263,900 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 119,350 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 165,075 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 369,644 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 392,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 93,075 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 439,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 179,850 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 109,175 Consumer cyclicals (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,463 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 380,000 363,140 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 530,000 522,929 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 152,400 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 248,850 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 187,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 328,819 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 306,280 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 11,497 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer cyclicals cont. Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $105,000 $114,188 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 102,375 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,950 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 125,000 135,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 125,000 135,313 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 37,625 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 107,100 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 305,000 305,381 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 288,900 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 261,900 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 103,788 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 227,550 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 76,125 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,070,000 1,138,213 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 615,000 618,844 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 131,700 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 271,040 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 476,378 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 173,825 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 50,400 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 124,219 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 230,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 105,331 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 377,775 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 418,594 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 93,819 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,688 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer cyclicals cont. CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ $442,672 $489,153 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 261,450 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 255,000 245,119 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 391,406 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 339,075 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 23,000 25,626 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 284,250 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 281,750 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 594,873 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 169,000 188,858 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 406,875 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 60,000 61,125 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 184,883 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 295,294 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,989,544 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 537,237 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 170,800 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 339,031 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,863 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 36,374 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 435,928 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 184,000 212,750 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 86,000 95,460 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 309,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 221,813 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 179,438 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 222,938 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 225,000 225,000 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 67,793 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $360,000 423,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 100,000 105,000 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer cyclicals cont. Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 $75,000 $86,848 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 72,556 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 160,950 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 70,769 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 184,025 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 265,838 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 90,000 88,200 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 245,000 269,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 265,550 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 111,300 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 460,650 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 108,000 125,419 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 264,578 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 559,125 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 126,339 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 556,878 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 255,000 17,850 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 310,800 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 249,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 163,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 150,694 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 52,563 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 164,300 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 122,412 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 691,614 Navistar International Corp. sr. notes 8 1/4s, 2021 348,000 354,090 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 292,600 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 100,000 103,250 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 220,000 227,700 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer cyclicals cont. News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 $350,000 $447,825 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 699,955 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 44,400 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 120,000 119,850 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 330,400 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 83,250 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 144,640 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 203,288 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,138 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 130,000 134,388 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 42,450 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 322,438 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 221,000 QVC, Inc. 144A sr. notes 7 3/8s, 2020 155,000 171,617 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 130,325 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 404,225 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,869 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,600 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 62,013 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 331,138 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 212,550 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 348,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 165,000 168,300 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 240,000 244,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 440,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 238,700 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 495,000 564,300 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 91,000 96,233 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 84,363 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 94,275 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 56,031 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 165,000 165,206 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $10,000 $10,875 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 16,125 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 195,000 210,356 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 550,000 552,804 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 70,038 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 345,000 370,013 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 40,000 42,700 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,292,507 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 440,019 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 84,252 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 380,000 402,260 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 390,000 419,738 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 42,500 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 190,000 190,950 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 ‡‡ 47,527 43,725 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 119,000 119,446 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,900 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 387,575 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 297,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,139,849 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 57,298 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 170,511 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 69,952 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 270,000 298,013 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 185,000 190,781 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 534,105 Consumer staples (1.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 146,125 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 19,514 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 548,758 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 $325,000 $391,978 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 94,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 72,069 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A 5 1/2s, 2023 95,000 94,763 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 34,803 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 271,125 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 201,031 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 384,915 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,838 CKE, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 170,920 181,603 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 189,900 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 61,200 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 929 937 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 380,000 429,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 120,175 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 60,000 61,425 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 50,000 50,938 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 705,000 708,125 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 490,689 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,719 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 40,000 46,300 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 321,175 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 50,000 51,875 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 490,000 478,046 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 140,000 148,337 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 233,129 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 324,900 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 88,000 93,720 Dole Food Co., Inc. 144A sr. notes 8s, 2016 190,000 197,600 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer staples cont. Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $240,000 $266,700 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 200,000 199,970 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 204,812 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 496,920 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 280,000 280,350 HDTFS, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 125,000 135,625 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 104,856 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 110,775 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 338,364 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 359,938 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 92,863 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 35,000 36,750 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 534,074 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 80,416 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 140,940 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 48,637 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 141,413 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 145,000 156,056 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 140,000 150,850 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 408,935 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 505,198 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,063 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 312,335 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 32,601 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 460,668 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 125,781 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 343,350 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 245,000 245,919 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 231,469 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 772,929 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 231,394 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 297,851 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 202,113 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Consumer staples cont. Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 $265,000 $300,113 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 567,021 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 70,000 75,863 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 195,000 217,425 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 313,500 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 50,000 53,625 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 90,000 94,950 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 35,000 37,450 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 257,986 Energy (2.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 275,000 270,875 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 111,300 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 85,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 72,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 151,800 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 662,634 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 207,175 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 270,680 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 363,052 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 53,706 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 36,000 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 198,550 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 83,400 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 135,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 214,013 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 942,209 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 759,004 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 421,575 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 695,000 684,095 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 231,000 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 $230,000 $260,475 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 68,577 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,825 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 267,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 299,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,438 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,400 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 69,038 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 581,438 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 334,800 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 456,875 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 346,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 84,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 380,528 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,563 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 540,000 514,350 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 149,713 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 194,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 193,000 202,168 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 391,842 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,082,430 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 439,875 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 225,000 237,375 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 375,000 404,063 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,550 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Energy cont. Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 $245,000 $265,825 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 217,413 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 114,713 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 91,742 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 312,750 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 418,100 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 87,600 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 401,150 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 89,500 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 211,373 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 186,375 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 114,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 214,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 224,175 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 563,771 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 208,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 153,650 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 265,000 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 189,163 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 216,600 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,625 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 201,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 418,200 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 497,931 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,906,780 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 434,363 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 382,500 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 121,000 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Energy cont. Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 $95,000 $96,900 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 347,288 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 895,050 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 99,988 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 552,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 104,000 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 222,600 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 602,256 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 134,063 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 120,175 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 44,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 329,958 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 276,450 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 214,988 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 59,675 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 219,975 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 440,000 632,893 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 121,597 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 149,077 Whiting Petroleum Corp. company guaranty notes 7s, 2014 385,000 399,919 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,443 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 49,834 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 89,038 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 340,438 Financials (3.9%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.881s, 2014 (United Kingdom) 285,000 287,687 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,040,196 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 145,000 143,913 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 723,053 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 589,717 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 115,000 117,875 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 205,000 221,913 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,844 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 173,600 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $140,000 $170,800 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 185,419 American Express Co. sr. unsec. notes 2.65s, 2022 1,000,000 979,952 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 464,000 624,660 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,055,690 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 670,340 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 471,414 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 501,213 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 370,000 367,225 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 448,849 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 508,930 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 276,404 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 280,120 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 390,000 391,744 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 634,539 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,932 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 600,000 591,288 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 361,630 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,092,323 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 298,264 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 355,662 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 243,365 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 103,000 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 428,160 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 441,415 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,225 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 285,206 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 101,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 224,235 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 186,575 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 167,400 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 347,700 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 230,475 Citigroup, Inc. sub. notes 5s, 2014 599,000 628,968 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Financials cont. Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 $255,000 $241,613 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 485,988 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 412,425 GATX Financial Corp. notes 5.8s, 2016 120,000 134,374 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,033,500 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 600,000 593,484 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 1,024,680 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 85,000 84,457 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 659,166 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 698,623 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,237,432 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 182,850 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 238,181 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 420,961 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 430,000 432,815 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 381,425 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 705,250 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,040,152 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 391,738 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 89,038 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 625,950 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 71,500 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 264,294 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 460,950 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 84,894 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 152,250 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 207,431 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,232,694 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,523,467 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 388,723 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 244,650 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 207,914 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,774,319 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 375,750 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,380,586 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 130,226 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $115,000 $124,775 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,150 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 132,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 68,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 109,463 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 133,719 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 273,024 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 164,300 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 109,200 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 75,000 78,375 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 129,063 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 526,789 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 251,013 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 186,244 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 415,928 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 447,525 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 172,825 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 152,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 276,750 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 274,938 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 199,500 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 186,685 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 330,000 359,700 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 699,613 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 114,598 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 137,949 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 629,526 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 251,422 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 372,750 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 167,258 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 50,000 52,290 SLM Corp. sr. notes Ser. MTN, 8s, 2020 160,000 185,600 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 159,975 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Financials cont. Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) $490,000 $488,010 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 475,000 383,118 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 371,969 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,223,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 405,000 426,774 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 539,960 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,984,500 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 298,453 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 123,401 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 79,277 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 566,434 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 295,000 297,950 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 70,000 79,754 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 451,013 Health care (1.2%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 500,000 502,970 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 125,000 129,063 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 380,814 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 780,804 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 173,663 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 551,506 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 231,125 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 280,000 297,150 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 319,338 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 360,104 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $290,000 300,150 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 209,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 94,138 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 547,921 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 143,531 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 607,675 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Health care cont. Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $225,000 $246,938 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 165,656 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 219,500 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 902,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 80,588 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 428,000 Hologic, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2020 60,000 63,825 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 173,456 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 114,675 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 112,744 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 298,350 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 450,000 488,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 133,481 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 233,363 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 165,375 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 114,473 Service Corporation International sr. notes 7s, 2019 115,000 124,775 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 722,400 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 420,000 444,150 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 213,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 78,094 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 82,392 83,422 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 216,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 338,550 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 174,375 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 60,000 58,800 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherlands Antilles) 295,000 309,189 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 192,525 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 732,658 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 62,013 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 516,475 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 537,618 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 $40,000 $43,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 112,809 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,950 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 40,000 42,200 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 218,057 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 171,683 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,462 WellPoint, Inc. notes 7s, 2019 220,000 275,153 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 140,000 142,493 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 140,000 141,066 Technology (0.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 200,000 154,000 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 90,000 85,725 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 380,000 371,450 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 405,000 418,669 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 113,575 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 893,980 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 83,800 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 227,325 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 163,488 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 314,288 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 577,200 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 212,750 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 176,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 202,030 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 97,460 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 334,738 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 245,969 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 179,416 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 391,090 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 293,954 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 809,545 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 147,388 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 129,250 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 $105,000 $116,681 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 656,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 154,835 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 102,366 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 638,638 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 251,898 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 474,544 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 351,085 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 149,713 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 227,588 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 301,813 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 93,602 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 148,503 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 364,650 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 288,079 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 274,687 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 185,414 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 712,595 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 360,466 416,338 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 93,408 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 470,000 481,164 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 445,000 509,525 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 121,227 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 121,696 132,040 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 87,444 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 60,000 43,800 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 611,650 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 382,800 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 170,355 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 83,723 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 60,958 Beaver Valley Funding Corp. sr. bonds 9s, 2017 87,000 88,161 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 453,721 Dynamic Asset Allocation Balanced Fund65 CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Utilities and power cont. Bruce Mansfield Unit pass-through certificates 6.85s, 2034 $203,500 $220,573 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 207,000 228,476 Calpine Corp. 144A sr. notes 7 1/4s, 2017 536,000 568,160 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 60,650 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 168,845 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 282,941 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 369,250 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 598,864 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 415,000 519 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 800,609 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 240,619 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 156,227 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 457,839 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,687,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 180,266 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 270,000 310,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 357,000 401,625 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 351,513 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 211,572 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 173,974 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 499,958 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 98,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 71,825 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 456,225 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 130,000 135,200 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 597,000 603,794 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 81,917 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 458,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 76,538 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 258,175 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 293,777 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 356,105 Kansas Gas and Electric Co. bonds 5.647s, 2021 60,862 67,992 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 514,252 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 188,923 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 530,074 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 505,000 495,686 66Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.4%)* cont. Principal amount Value Utilities and power cont. Nevada Power Co. mtge. notes 7 1/8s, 2019 $265,000 $342,833 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 106,400 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 197,501 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 817,688 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 441,482 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 187,202 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 318,982 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 517,262 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 692,865 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 208,980 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 200,550 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 673,816 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 165,850 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,017 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 46,019 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 534,637 50,791 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 97,175 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 192,011 Union Electric Co. sr. notes 6.4s, 2017 320,000 386,415 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 88,753 Total corporate bonds and notes (cost $229,201,819) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.9%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $19,000,000 $19,786,718 3s, TBA, April 1, 2043 19,000,000 19,838,671 U.S. Government Agency Mortgage Obligations (10.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, April 1, 2043 1,000,000 1,026,641 Federal National Mortgage Association Pass-Through Certificates 5s, TBA, April 1, 2043 52,000,000 56,338,750 4s, TBA, April 1, 2043 46,000,000 49,040,315 3 1/2s, TBA, April 1, 2028 24,000,000 25,443,749 3s, TBA, May 1, 2043 4,000,000 4,113,906 3s, TBA, April 1, 2043 4,000,000 4,124,688 Total U.S. government and agency mortgage obligations (cost $179,526,874) Dynamic Asset Allocation Balanced Fund 67 U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 0.250%, May 31, 2014 i $43,000 $43,065 Total U.S. treasury obligations (cost $43,065) MORTGAGE-BACKED SECURITIES (3.4%)* Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.975s, 2037 $286,053 $449,463 IFB Ser. 2979, Class AS, 23.528s, 2034 35,625 47,886 IFB Ser. 3072, Class SM, 23.052s, 2035 149,524 233,648 IFB Ser. 3072, Class SB, 22.905s, 2035 153,226 238,462 IFB Ser. 3249, Class PS, 21.604s, 2036 206,288 309,898 IFB Ser. 2990, Class LB, 16.426s, 2034 317,902 439,903 IFB Ser. 3708, Class SQ, IO, 6.347s, 2040 1,083,319 165,715 IFB Ser. 3934, Class SA, IO, 6.197s, 2041 2,928,989 553,315 IFB Ser. 4105, Class LS, IO, 5.947s, 2041 816,588 159,186 IFB Ser. 3964, Class SA, IO, 5.797s, 2041 1,880,820 272,719 Ser. 3747, Class HI, IO, 4 1/2s, 2037 92,766 7,923 Ser. 3751, Class MI, IO, 4s, 2034 1,278,515 22,847 Ser. 3391, PO, zero %, 2037 28,738 25,516 Ser. 3206, Class EO, PO, zero %, 2036 19,203 17,652 FRB Ser. 3117, Class AF, zero %, 2036 14,276 12,020 FRB Ser. 3326, Class WF, zero %, 2035 15,721 15,465 FRB Ser. 3036, Class AS, zero %, 2035 21,490 18,436 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 135,923 258,099 IFB Ser. 05-45, Class DA, 23.671s, 2035 612,623 1,005,159 IFB Ser. 07-53, Class SP, 23.451s, 2037 223,464 351,620 IFB Ser. 05-75, Class GS, 19.637s, 2035 151,183 218,295 IFB Ser. 05-106, Class JC, 19.491s, 2035 102,012 160,252 IFB Ser. 05-83, Class QP, 16.863s, 2034 61,369 83,850 IFB Ser. 404, Class S13, IO, 6.196s, 2040 1,519,426 227,187 Ser. 07-14, Class KO, PO, zero %, 2037 96,389 87,652 Ser. 06-125, Class OX, PO, zero %, 2037 11,757 11,014 Ser. 06-84, Class OT, PO, zero %, 2036 11,997 11,086 Ser. 06-46, Class OC, PO, zero %, 2036 25,304 23,164 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.997s, 2035 158,647 14,246 IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 59,495 11,140 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 93,202 14,148 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,753,265 368,580 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,843,696 182,065 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,953,798 327,691 Ser. 06-36, Class OD, PO, zero %, 2036 11,159 10,277 Commercial mortgage-backed securities (1.7%) Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.623s, 2049 899,000 898,959 Ser. 07-2, Class A2, 5.619s, 2049 98,568 99,061 Ser. 07-1, Class XW, IO, 0.311s, 2049 7,873,858 74,077 68 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.847s, 2042 $5,753,868 $58,684 Ser. 04-5, Class XC, IO, 0.698s, 2041 5,840,588 56,531 Ser. 02-PB2, Class XC, IO, 0.373s, 2035 1,012,162 43 Ser. 07-5, Class XW, IO, 0.369s, 2051 17,622,875 207,915 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 570,000 608,475 FRB Ser. 07-PW17, Class AJ, 5.893s, 2050 579,000 555,840 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 1,856,344 13,923 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 9,846,051 172,306 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.13s, 2049 63,059,591 924,454 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 8,049,804 102,716 Ser. 07-CD4, Class XC, IO, 0.129s, 2049 45,497,779 347,603 Ser. 07-CD5, Class XS, IO, 0.036s, 2044 2,622,400 11,493 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 855,000 907,497 Pass-Through Certificates, FRB Ser. 05-LP5, Class D, 5.092s, 2043 735,000 776,675 Commercial Mortgage Trust 144A FRB Ser. 12-CR2, Class E, 4.859s, 2045 437,000 426,716 FRB Ser. 07-C9, Class AJFL, 0.892s, 2049 460,000 387,826 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.156s, 2046 36,628,830 464,966 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.764s, 2039 344,385 351,058 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.024s, 2049 42,422,840 159,086 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 320,652 352,717 Ser. 03-C3, Class AX, IO, 2.06s, 2038 1,308,114 404 Ser. 02-CP3, Class AX, IO, 1.143s, 2035 664,014 3,341 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.085s, 2020 777,690 17,109 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.542s, 2033 205,959 37 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.953s, 2032 59,187 32,553 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 159,306,491 596,985 Ser. 07-C1, Class XC, IO, 0.079s, 2049 56,892,544 410,025 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 620,730 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.581s, 2043 9,604,542 107,119 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 224,673 232,731 Dynamic Asset Allocation Balanced Fund 69 MORTGAGE-BACKED SECURITIES (3.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 $88,566 $89,452 Ser. 06-GG6, Class XC, IO, 0.087s, 2038 24,726,568 39,760 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 1,355,000 1,383,726 FRB Ser. 07-LD12, Class A3, 5.929s, 2051 741,000 779,433 FRB Ser. 04-CB9, Class B, 5.663s, 2041 329,000 338,311 FRB Ser. 13-C10, Class D, 4.3s, 2047 432,000 391,478 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 13,450,138 201,174 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 29,988,900 276,258 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-C8, Class D, 4.67s, 2045 528,000 532,963 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 7,542,179 62,608 Ser. 06-LDP6, Class X1, IO, 0.041s, 2043 19,380,889 71,477 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 150,922 Ser. 99-C1, Class G, 6.41s, 2031 159,961 163,160 Ser. 98-C4, Class G, 5.6s, 2035 107,119 108,415 Ser. 98-C4, Class H, 5.6s, 2035 223,000 241,852 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.153s, 2041 486,000 571,536 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 298,000 321,795 Ser. 06-C7, Class A2, 5.3s, 2038 483,193 505,608 Ser. 04-C6, Class E, 5.177s, 2036 331,000 339,705 Ser. 07-C2, Class XW, IO, 0.499s, 2040 3,710,407 63,062 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.638s, 2038 8,103,588 169,495 Ser. 05-C2, Class XCL, IO, 0.32s, 2040 17,630,994 101,184 Ser. 06-C7, Class XCL, IO, 0.279s, 2038 15,243,070 262,714 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 23,473,845 119,341 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.395s, 2028 11,201 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 254,000 267,808 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.847s, 2039 6,350,464 63,479 Ser. 05-MCP1, Class XC, IO, 0.189s, 2043 10,634,505 114,278 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.343s, 2045 1,703,862 186,232 Ser. 05-C3, Class X, IO, 5.115s, 2044 512,457 45,199 Ser. 07-C5, Class X, IO, 4.594s, 2049 468,145 33,051 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5 3/4s, 2041 472,350 476,195 Ser. 07-IQ14, Class A2, 5.61s, 2049 216,295 222,448 FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 611,492 623,722 FRB Ser. 07-HQ12, Class A2FX, 5.575s, 2049 277,951 286,011 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 561,714 578,790 70 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.4%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.769s, 2046 $2,806,783 $318,682 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 412,377 61,857 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.898s, 2045 2,524,853 325,454 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.969s, 2046 658,000 668,594 Ser. 07-C30, Class A3, 5.246s, 2043 179,511 184,895 Ser. 06-C29, IO, 0.384s, 2048 63,563,923 800,270 Ser. 07-C34, IO, 0.341s, 2046 9,472,581 114,618 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.326s, 2042 16,422,555 84,248 Ser. 06-C26, Class XC, IO, 0.042s, 2045 11,564,334 25,442 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 40,480 Residential mortgage-backed securities (non-agency) (1.2%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 3.224s, 2036 3,278,823 2,737,818 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 11,368,274 1,443,771 Barclays Capital, LLC Trust Ser. 13-RR1, Class 10A2, 16.593s, 2036 507,756 472,213 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 170,000 137,700 Ser. 12-RR10, Class 4A2, 2.639s, 2036 170,000 139,825 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 64,124 60,276 FRB Ser. 12-RR11, Class 5A3, 13.044s, 2037 278,560 176,885 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 270,000 216,000 FRB Ser. 13-RR2, Class 6A2, 7.471s, 2037 595,526 416,332 Ser. 12-RR11, Class 9A2, 4s, 2037 115,581 116,159 Ser. 12-RR11, Class 3A2, 4s, 2036 328,862 329,685 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 270,597 274,656 FRB Ser. 13-RR2, Class 5A2, 3.518s, 2036 1,001,075 699,952 FRB Ser. 12-RR12, Class 4A2, 2.859s, 2036 420,000 239,400 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,677,650 1,056,919 Ser. 09-RR7, Class 1A7, IO, 1.83s, 2046 12,391,523 557,619 Ser. 09-RR7, Class 2A7, IO, 1.636s, 2047 13,600,930 561,718 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,129,186 68,560 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,609,245 29,610 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,427,358 45,675 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.609s, 2036 693,867 430,198 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.462s, 2046 813,181 732,068 FRB Ser. 06-AR1, Class 2A1B, 1.247s, 2046 1,906,953 1,644,747 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 2,001,522 940,716 FRB Ser. 05-AR13, Class A1C3, 0.694s, 2045 712,606 559,396 FRB Ser. 05-AR9, Class A1C3, 0.684s, 2045 804,564 699,970 Dynamic Asset Allocation Balanced Fund 71 MORTGAGE-BACKED SECURITIES (3.4%)* cont. Principal amount Value Residential mortgage-backed securities cont. Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 $783,140 $830,147 Ser. 07-12, Class A6, 5 1/2s, 2037 483,485 501,163 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 315,000 Total mortgage-backed securities (cost $40,624,905) INVESTMENT COMPANIES (0.8%)* Shares Value iShares MSCI EAFE Index Fund 2,360 $139,193 iShares Russell 2000 Growth Index Fund 4,220 454,705 SPDR S&P rust 66,894 10,472,256 Total investment companies (cost $9,216,467) COMMODITY LINKED NOTES (0.8%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,067,000 $4,211,785 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,055,000 931,038 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,067,000 4,216,614 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,055,000 931,452 Total commodity linked notes (cost $10,244,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $115,000 $92,288 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 880,000 872,080 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,660,000 3,083,550 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 (Croatia) 200,000 214,250 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 505,875 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) 710,000 811,125 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 845,300 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 175,000 177,406 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 2,400,000 2,411,760 Total foreign government and agency bonds and notes (cost $9,300,899) 72Dynamic Asset Allocation Balanced Fund SENIOR LOANS (0.3%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 $37,522 $37,950 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 513,303 475,190 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 186,287 188,150 First Data Corp. bank term loan FRN 5.204s, 2017 68,903 69,075 First Data Corp. bank term loan FRN 4.204s, 2018 647,458 645,192 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 139,644 Intelsat SA bank term loan FRN 3.205s, 2014 (Luxembourg) 540,000 539,494 Motor City Casino bank term loan FRN 6s, 2017 345,710 348,302 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 195,000 196,706 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 173,250 175,235 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 160,000 160,900 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.733s, 2017 933,336 661,735 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 32,307 24,816 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 69,168 69,548 West Corp. bank term loan FRN Ser. B8, 4 1/4s, 2018 59,037 59,923 Total senior loans (cost $3,962,582) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $547,871 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 242,624 M/I Homes, Inc. $2.438 pfd. † 4,818 120,932 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 606 477,131 Total preferred stocks (cost $1,102,871) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) † 6,756 $141,606 EPR Properties Ser. C, $1.44 cv. pfd. 7,508 172,459 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 242,406 United Technologies Corp. $3.75 cv. pfd. 2,600 155,610 Total convertible preferred stocks (cost $717,177) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $125,000 $149,219 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 204,000 191,760 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 125,000 146,953 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 138,000 140,846 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 67,350 Total convertible bonds and notes (cost $638,931) Dynamic Asset Allocation Balanced Fund 73 MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $110,502 4.071s, 1/1/14 315,000 322,059 Total municipal bonds and notes (cost $420,000) PURCHASED EQUITY Expiration date/ Contract OPTIONS OUTSTANDING (—%)* strike price amount Value AIA Group, Ltd. (Put) Apr-13/HKD 33.52 12,000 $263 European Aeronautic Defence and Space Co. NV (Put) Apr-13/EUR 40.93 964 1,842 Pernod-Ricard SA (Put) F Apr-13/EUR 97.62 817 1,655 SABMiller PLC (Put) Apr-13/GBP 34.41 1,990 759 Sun Hung Kai Properties, Ltd. (Put) Apr-13/HKD 102.02 8,000 159 Total purchased equity options outstanding (cost $5,913) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,174 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 50,760 974 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (29.6%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.08% L 173,513,482 $173,513,482 Putnam Money Market Liquidity Fund 0.12% L 140,756,834 140,756,834 Putnam Cash Collateral Pool, LLC 0.19% d 1,581,568 1,581,568 SSgA Prime Money Market Fund 0.02% P 8,000,000 8,000,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.19%, April 9, 2013 $18,475,000 18,474,220 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.19%, April 5, 2013 5,250,000 5,249,889 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.19%, April 4, 2013 5,000,000 4,999,921 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 # ∆ 25,000,000 24,976,748 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, October 17, 2013 # 21,376,000 21,355,996 Total short-term investments (cost $398,908,658) TOTAL INVESTMENTS Total investments (cost $1,401,149,659) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound HKD Hong Kong Dollar MXN Mexican Peso USD/$ United States Dollar 74 Dynamic Asset Allocation Balanced Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,348,509,713. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). Dynamic Asset Allocation Balanced Fund 75 d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $421,653,509 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $308,681,481) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $1,352,073 $1,348,324 $(3,749) Canadian Dollar Sell 4/17/13 170,735 186,332 15,597 Chilean Peso Buy 4/17/13 1,555,951 1,540,764 15,187 Euro Sell 6/19/13 1,328,092 1,334,793 6,701 Japanese Yen Buy 5/15/13 1,153,428 1,150,981 2,447 Japanese Yen Sell 5/15/13 1,153,428 1,174,161 20,733 Peruvian New Sol Buy 4/17/13 1,528,288 1,547,754 (19,466) Swedish Krona Buy 6/19/13 592,785 597,154 (4,369) Swiss Franc Sell 6/19/13 2,324,640 2,344,637 19,997 Barclays Bank PLC Australian Dollar Buy 4/17/13 700,378 697,731 2,647 Australian Dollar Sell 4/17/13 700,378 685,168 (15,210) Brazilian Real Buy 4/17/13 1,572,493 1,593,173 (20,680) British Pound Sell 6/19/13 873,487 879,634 6,147 Canadian Dollar Sell 4/17/13 1,358,693 1,374,612 15,919 Chilean Peso Buy 4/17/13 2,364,237 2,340,348 23,889 Euro Buy 6/19/13 6,013,286 6,094,032 (80,746) Hong Kong Dollar Sell 5/15/13 738,989 740,007 1,018 Indonesian Rupiah Buy 5/15/13 1,177,057 1,177,114 (57) Japanese Yen Buy 5/15/13 1,768,657 1,735,003 33,654 76 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $308,681,481) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Malaysian Ringgit Buy 5/15/13 $938,249 $938,826 $(577) Mexican Peso Buy 4/17/13 1,315,617 1,262,331 53,286 New Zealand Dollar Buy 4/17/13 1,812,106 1,782,972 29,134 New Zealand Dollar Sell 4/17/13 1,812,106 1,770,022 (42,084) Norwegian Krone Buy 6/19/13 1,256,092 1,256,188 (96) Norwegian Krone Sell 6/19/13 1,256,092 1,270,132 14,040 Russian Ruble Buy 6/19/13 413,577 414,922 (1,345) Singapore Dollar Buy 5/15/13 1,319,448 1,321,329 (1,881) South Korean Won Buy 5/15/13 1,382,335 1,409,059 (26,724) South Korean Won Sell 5/15/13 1,382,335 1,381,760 (575) Swedish Krona Buy 6/19/13 3,055,295 3,081,726 (26,431) Swiss Franc Sell 6/19/13 1,110,125 1,115,855 5,730 New Taiwan Dollar Buy 5/15/13 240,304 244,190 (3,886) Turkish Lira Buy 6/19/13 383,376 391,896 (8,520) Citibank, N.A. Australian Dollar Buy 4/17/13 6,549,269 6,503,816 45,453 Brazilian Real Sell 4/17/13 2,462,683 2,499,185 36,502 British Pound Buy 6/19/13 103,889 120,310 (16,421) Canadian Dollar Sell 4/17/13 1,271,014 1,291,316 20,302 Danish Krone Buy 6/19/13 862,514 875,499 (12,985) Euro Buy 6/19/13 34,501 34,982 (481) Japanese Yen Buy 5/15/13 4,026,026 3,996,130 29,896 Japanese Yen Sell 5/15/13 4,026,026 4,093,649 67,623 South Korean Won Buy 5/15/13 372,355 398,143 (25,788) Swedish Krona Buy 6/19/13 1,296,690 1,307,660 (10,970) Swiss Franc Sell 6/19/13 1,893,370 1,903,268 9,898 Thai Baht Buy 5/15/13 1,210,682 1,185,622 25,060 Turkish Lira Buy 6/19/13 469,671 478,714 (9,043) Credit Suisse International Australian Dollar Sell 4/17/13 7,667,544 7,648,234 (19,310) Brazilian Real Buy 4/17/13 1,188,089 1,204,267 (16,178) British Pound Sell 6/19/13 2,955,363 2,932,170 (23,193) Canadian Dollar Sell 4/17/13 1,364,401 1,377,801 13,400 Chilean Peso Buy 4/17/13 1,854,895 1,836,837 18,058 Chinese Yuan Buy 5/15/13 963,210 958,566 4,644 Czech Koruna Buy 6/19/13 771,919 790,572 (18,653) Czech Koruna Sell 6/19/13 771,919 792,056 20,137 Euro Buy 6/19/13 8,400,260 8,506,718 (106,458) Japanese Yen Sell 5/15/13 2,889,447 3,043,898 154,451 Mexican Peso Buy 4/17/13 1,987,274 1,905,413 81,861 New Zealand Dollar Sell 4/17/13 1,163,182 1,173,081 9,899 Norwegian Krone Sell 6/19/13 949,486 951,500 2,014 Dynamic Asset Allocation Balanced Fund 77 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $308,681,481) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Philippine Peso Buy 5/15/13 $707,003 $711,787 $(4,784) Polish Zloty Buy 6/19/13 90,463 90,532 (69) Russian Ruble Buy 6/19/13 2,468,917 2,485,825 (16,908) South African Rand Buy 4/17/13 127,031 131,047 (4,016) South Korean Won Buy 5/15/13 377,848 413,709 (35,861) Swedish Krona Buy 6/19/13 1,069,531 1,082,861 (13,330) Swiss Franc Sell 6/19/13 1,368,992 1,376,141 7,149 New Taiwan Dollar Buy 5/15/13 88,126 89,460 (1,334) Turkish Lira Buy 6/19/13 343,156 351,409 (8,253) Deutsche Bank AG Australian Dollar Buy 4/17/13 9,705,545 9,666,988 38,557 Brazilian Real Buy 4/17/13 748,601 753,850 (5,249) Canadian Dollar Sell 4/17/13 2,795,719 2,782,443 (13,276) Euro Buy 6/19/13 2,147,520 2,158,402 (10,882) Euro Sell 6/19/13 2,147,520 2,178,113 30,593 Japanese Yen Sell 5/15/13 2,827,628 2,878,802 51,174 Mexican Peso Buy 4/17/13 630,175 591,661 38,514 Norwegian Krone Sell 6/19/13 1,730,528 1,720,946 (9,582) Polish Zloty Buy 6/19/13 926,084 946,475 (20,391) Singapore Dollar Buy 5/15/13 1,581,661 1,583,915 (2,254) Singapore Dollar Sell 5/15/13 1,581,661 1,570,276 (11,385) South Korean Won Buy 5/15/13 537,101 567,636 (30,535) Swedish Krona Buy 6/19/13 1,278,933 1,289,335 (10,402) Swiss Franc Sell 6/19/13 2,588,990 2,602,332 13,342 Turkish Lira Buy 6/19/13 1,146,571 1,148,703 (2,132) Goldman Sachs International Australian Dollar Buy 4/17/13 2,057,866 2,049,830 8,036 British Pound Sell 6/19/13 49,210 46,957 (2,253) Canadian Dollar Sell 4/17/13 1,332,321 1,305,692 (26,629) Euro Sell 6/19/13 3,917,325 3,975,931 58,606 Japanese Yen Buy 5/15/13 1,363,443 1,360,564 2,879 Japanese Yen Sell 5/15/13 1,363,443 1,380,127 16,684 Norwegian Krone Sell 6/19/13 1,283,404 1,307,844 24,440 HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 2,570,201 2,560,633 9,568 British Pound Buy 6/19/13 376,977 376,688 289 British Pound Sell 6/19/13 376,977 372,392 (4,585) Canadian Dollar Sell 4/17/13 750,446 752,136 1,690 Euro Sell 6/19/13 1,640,908 1,672,320 31,412 Japanese Yen Sell 5/15/13 1,696,043 1,724,529 28,486 Norwegian Krone Buy 6/19/13 1,980 1,980 — Norwegian Krone Sell 6/19/13 1,980 2,001 21 78 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $308,681,481) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Philippine Peso Buy 5/15/13 $781,780 $789,002 $(7,222) Russian Ruble Buy 6/19/13 2,095,958 2,112,816 (16,858) South Korean Won Buy 5/15/13 495,270 525,230 (29,960) Swiss Franc Sell 6/19/13 2,655,104 2,676,190 21,086 Turkish Lira Buy 6/19/13 1,037,731 1,038,156 (425) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 4,780,124 4,741,445 38,679 Brazilian Real Buy 4/17/13 1,572,493 1,591,261 (18,768) British Pound Buy 6/19/13 4,341,155 4,289,644 51,511 Canadian Dollar Sell 4/17/13 1,186,581 1,251,748 65,167 Chilean Peso Buy 4/17/13 1,156,891 1,139,110 17,781 Chinese Yuan Buy 5/15/13 963,226 959,184 4,042 Euro Sell 6/19/13 10,399,260 10,573,977 174,717 Japanese Yen Buy 5/15/13 2,757,002 2,737,987 19,015 Malaysian Ringgit Buy 5/15/13 938,185 936,807 1,378 Mexican Peso Buy 4/17/13 2,052,930 1,975,842 77,088 Norwegian Krone Sell 6/19/13 680,279 686,997 6,718 Polish Zloty Buy 6/19/13 163,987 167,467 (3,480) Russian Ruble Buy 6/19/13 73,429 73,893 (464) South Korean Won Buy 5/15/13 98,292 119,486 (21,194) Swedish Krona Buy 6/19/13 2,520,974 2,559,486 (38,512) Swiss Franc Sell 6/19/13 1,916,568 1,941,484 24,916 New Taiwan Dollar Buy 5/15/13 357,698 367,596 (9,898) Turkish Lira Buy 6/19/13 339,435 347,636 (8,201) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 3,013,579 2,984,529 29,050 Australian Dollar Sell 4/17/13 3,013,579 2,982,021 (31,558) Brazilian Real Buy 4/17/13 1,390,443 1,409,553 (19,110) British Pound Buy 6/19/13 305,439 305,201 238 British Pound Sell 6/19/13 305,439 301,736 (3,703) Canadian Dollar Sell 4/17/13 1,484,556 1,500,038 15,482 Chilean Peso Buy 4/17/13 1,516,566 1,499,897 16,669 Colombian Peso Buy 4/17/13 1,517,503 1,543,067 (25,564) Czech Koruna Buy 6/19/13 438,275 449,869 (11,594) Czech Koruna Sell 6/19/13 438,275 446,733 8,458 Euro Sell 6/19/13 3,040,695 3,084,740 44,045 Japanese Yen Buy 5/15/13 4,042,167 3,991,807 50,360 Japanese Yen Sell 5/15/13 4,042,167 4,088,478 46,311 Mexican Peso Buy 4/17/13 634,937 600,271 34,666 Norwegian Krone Buy 6/19/13 1,281,322 1,281,400 (78) Norwegian Krone Sell 6/19/13 1,281,322 1,295,623 14,301 Polish Zloty Buy 6/19/13 149,612 152,587 (2,975) Dynamic Asset Allocation Balanced Fund79 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $308,681,481) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. South Korean Won Buy 5/15/13 $386,563 $433,176 $(46,613) Swedish Krona Buy 6/19/13 1,294,622 1,312,032 (17,410) Swiss Franc Sell 6/19/13 3,223,347 3,256,004 32,657 Turkish Lira Buy 6/19/13 333,689 341,931 (8,242) UBS AG Australian Dollar Buy 4/17/13 8,597,359 8,543,010 54,349 British Pound Sell 6/19/13 1,351,922 1,358,138 6,216 Canadian Dollar Sell 4/17/13 2,174,874 2,201,909 27,035 Chilean Peso Buy 4/17/13 2,390,549 2,370,519 20,030 Chilean Peso Sell 4/17/13 2,390,549 2,381,955 (8,594) Czech Koruna Buy 6/19/13 392,040 402,382 (10,342) Czech Koruna Sell 6/19/13 392,040 399,471 7,431 Euro Buy 6/19/13 10,726,569 10,889,827 (163,258) Japanese Yen Sell 5/15/13 3,448,826 3,576,546 127,720 Mexican Peso Buy 4/17/13 193,571 171,204 22,367 Norwegian Krone Sell 6/19/13 118,293 111,145 (7,148) Philippine Peso Buy 5/15/13 103,521 105,178 (1,657) Russian Ruble Buy 6/19/13 76,807 78,111 (1,304) Singapore Dollar Buy 5/15/13 1,417,254 1,416,904 350 Singapore Dollar Sell 5/15/13 1,417,254 1,406,925 (10,329) Swedish Krona Buy 6/19/13 1,252,030 1,277,807 (25,777) Swiss Franc Buy 6/19/13 2,708,037 2,723,246 (15,209) New Taiwan Dollar Buy 5/15/13 321,846 326,607 (4,761) Turkish Lira Buy 6/19/13 1,078,936 1,080,786 (1,850) WestPac Banking Corp. Australian Dollar Buy 4/17/13 2,480,235 2,471,172 9,063 British Pound Buy 6/19/13 1,335,974 1,323,512 12,462 British Pound Sell 6/19/13 1,335,974 1,323,508 (12,466) Canadian Dollar Sell 4/17/13 2,023,328 2,060,837 37,509 Euro Sell 6/19/13 13,767,649 13,965,162 197,513 Japanese Yen Buy 5/15/13 1,777,537 1,741,015 36,522 Japanese Yen Sell 5/15/13 1,777,537 1,800,077 22,540 Mexican Peso Buy 4/17/13 724,208 704,645 19,563 New Zealand Dollar Buy 4/17/13 1,812,190 1,783,271 28,919 New Zealand Dollar Sell 4/17/13 1,812,190 1,768,866 (43,324) Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 193 $24,434,778 Jun-13 $319,673 Canadian Government Bond 10 yr (Long) 10 1,329,133 Jun-13 29,788 Euro STOXX 50 Index (Long) 835 27,336,622 Jun-13 (113,877) 80 Dynamic Asset Allocation Balanced Fund FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 221 $7,235,202 Jun-13 $257,085 FTSE 100 Index (Long) 133 12,834,533 Jun-13 (11,337) FTSE 100 Index (Short) 61 5,886,515 Jun-13 82,329 MSCI EAFE Index Mini (Long) 27 2,239,920 Jun-13 (18,865) NASDAQ 100 Index E-Mini (Short) 389 21,869,580 Jun-13 (213,426) OMXS 30 Index (Short) 129 2,355,694 Apr-13 (990) Russell 2000 Index Mini (Long) 388 36,817,320 Jun-13 360,317 Russell 2000 Index Mini (Short) 67 6,357,630 Jun-13 (163,949) S&P 500 Index (Long) 8 3,125,400 Jun-13 57,695 S&P 500 Index E-Mini (Long) 2,713 211,980,255 Jun-13 4,138,682 S&P 500 Index E-Mini (Short) 1,100 85,948,500 Jun-13 (345,106) S&P Mid Cap 400 Index E-Mini (Long) 336 38,673,600 Jun-13 1,251,944 S&P Mid Cap 400 Index E-Mini (Short) 236 27,163,600 Jun-13 (699,023) S&P/TSX 60 Index (Long) 160 22,960,870 Jun-13 100,167 SGX MSCI Singapore Index (Short) 15 901,681 Apr-13 (4,910) SPI 200 Index (Short) 81 10,472,073 Jun-13 210,567 Tokyo Price Index (Long) 180 19,857,651 Jun-13 895,937 Tokyo Price Index (Short) 62 6,839,858 Jun-13 (309,193) U.K. Gilt 10 yr (Long) 133 24,003,872 Jun-13 968,858 U.S. Treasury Bond 30 yr (Long) 208 30,049,500 Jun-13 73,191 U.S. Treasury Bond Ultra 30 yr (Long) 51 8,037,281 Jun-13 (55,480) U.S. Treasury Note 2 yr (Long) 206 45,413,344 Jun-13 (3,610) U.S. Treasury Note 2 yr (Short) 151 33,288,422 Jun-13 2,072 U.S. Treasury Note 5 yr (Long) 371 46,024,289 Jun-13 45,233 U.S. Treasury Note 5 yr (Short) 11 1,364,602 Jun-13 (1,396) U.S. Treasury Note 10 yr (Long) 157 20,721,547 Jun-13 30,624 U.S. Treasury Note 10 yr (Short) 378 49,890,094 Jun-13 (74,549) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $5,913) (Unaudited) Expiration date/ Contract strike price amount Value AIA Group, Ltd. (Call) Apr-13/HKD 33.52 12,000 $1,046 European Aeronautic Defence and Space Co. NV (Call) Apr-13/EUR 40.93 964 322 Pernod-Ricard SA (Call) Apr-13/EUR 97.62 817 1,341 SABMiller PLC (Call) Apr-13/GBP 34.41 1,990 1,473 Sun Hung Kai Properties, Ltd. (Call) Apr-13/HKD 102.02 8,000 3,067 Total Dynamic Asset Allocation Balanced Fund 81 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 $2,318,000 $10,083 Citibank, N.A. 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 2,318,000 9,991 Credit Suisse International 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 2,318,000 9,921 Deutsche Bank AG 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 2,318,000 10,338 JPMorgan Chase Bank N.A. 1.9/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 9,926,935 (7,743) (2.4)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 9,926,935 (64,426) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $23,937,227) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, April 1, 2043 $4,000,000 4/11/13 $4,124,688 Government National Mortgage Association, 3s, April 1, 2043 19,000,000 4/18/13 19,838,671 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $53,730,000 E $(56,788) 6/19/15 0.40% 3 month USD- $1,240 LIBOR-BBA 22,610,000 E (177,360) 6/19/18 1.00% 3 month USD- (121,513) LIBOR-BBA 12,540,000 E (278,541) 6/19/23 2.00% 3 month USD- (168,691) LIBOR-BBA 1,880,000 E (53,868) 6/19/43 3.00% 3 month USD- (40,784) LIBOR-BBA Barclays Bank PLC GBP 2,430,000 — 8/15/31 3.6% 6 month GBP- (533,478) LIBOR-BBA Credit Suisse International $17,000,000 E 64,776 6/19/18 3 month USD- 1.00% 22,786 LIBOR-BBA 100,000 E 1,073 6/19/43 3 month USD- 3.00% 377 LIBOR-BBA 5,500,000 E 65,037 6/19/23 3 month USD- 2.00% 16,857 LIBOR-BBA 82Dynamic Asset Allocation Balanced Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $23,000,000 E $28,857 6/19/15 3 month USD- 0.40% $4,017 LIBOR-BBA MXN 30,380,000 — 7/21/20 1 month MXN-TIIE- 6.895% 255,840 BANXICO Deutsche Bank AG MXN 30,380,000 — 7/17/20 1 month MXN-TIIE- 6.95% 256,526 BANXICO Goldman Sachs International GBP 2,430,000 — 9/23/31 6 month GBP- 3.1175% 242,031 LIBOR-BBA JPMorgan Chase Bank N.A. CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD- (51,869) BA-CDOR CAD 3,922,000 — 5/2/15 3 month CAD-BA- 1.6575% 32,803 CDOR MXN 10,354,000 — 9/11/20 6.82% 1 month MXN- (83,515) TIIE-BANXICO MXN 13,389,000 — 9/14/20 6.82% 1 month MXN- (108,164) TIIE-BANXICO MXN 4,340,000 — 7/16/20 1 month MXN-TIIE- 6.99% 38,693 BANXICO MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN- (280,459) TIIE-BANXICO MXN 7,830,000 — 11/4/20 1 month MXN-TIIE- 6.75% 60,606 BANXICO Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $110,598 1/12/42 4.00% (1 month Synthetic TRS Index $(529) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,035,606 1/12/41 4.00% (1 month Synthetic TRS Index (24,084) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,053,054 1/12/41 4.00% (1 month Synthetic TRS Index (5,036) USD-LIBOR) 4.00% 30 year Fannie Mae pools 15,611 1/12/38 6.50% (1 month Synthetic TRS Index (35) USD-LIBOR) 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 83 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $85,363 1/12/38 (6.50%) 1 month Synthetic MBX Index $(415) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,700,000 4/7/16 (2.63%) USA Non Revised (83,124) Consumer Price Index-Urban (CPI-U) 42,372 1/12/41 5.00% (1 month Synthetic MBX Index 186 USD-LIBOR) 5.00% 30 year Fannie Mae pools 615,937 1/12/41 4.00% (1 month Synthetic TRS Index (2,946) USD-LIBOR) 4.00% 30 year Fannie Mae pools 104,298 1/12/40 5.00% (1 month Synthetic MBX Index 458 USD-LIBOR) 5.00% 30 year Fannie Mae pools 811,114 1/12/40 4.50% (1 month Synthetic MBX Index 4,743 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,593,785 1/12/41 5.00% (1 month Synthetic MBX Index 6,994 USD-LIBOR) 5.00% 30 year Fannie Mae pools 958,208 1/12/41 5.00% (1 month Synthetic MBX Index 4,205 USD-LIBOR) 5.00% 30 year Fannie Mae pools 175,591 1/12/40 5.00% (1 month Synthetic MBX Index 771 USD-LIBOR) 5.00% 30 year Fannie Mae pools 569,899 1/12/40 5.00% (1 month Synthetic MBX Index 2,502 USD-LIBOR) 5.00% 30 year Fannie Mae pools 413,232 1/12/40 5.00% (1 month Synthetic MBX Index 1,814 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,051 1/12/39 (6.00%) 1 month Synthetic MBX Index (39) USD-LIBOR 6.00% 30 year Fannie Mae pools 14,947 1/12/38 (6.50%) 1 month Synthetic MBX Index (73) USD-LIBOR 6.50% 30 year Fannie Mae pools 902,457 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,391) USD-LIBOR 6.50% 30 year Fannie Mae pools 520,549 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,340) USD-LIBOR 6.00% 30 year Fannie Mae pools 644,541 1/12/38 6.50% (1 month Synthetic MBX Index 3,136 USD-LIBOR) 6.50% 30 year Fannie Mae pools 84 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $371,873 1/12/39 6.00% (1 month Synthetic MBX Index $957 USD-LIBOR) 6.00% 30 year Fannie Mae pools Citibank, N.A. 736,664 1/12/41 5.00% (1 month Synthetic MBX Index 3,233 USD-LIBOR) 5.00% 30 year Fannie Mae pools 720,321 1/12/41 5.00% (1 month Synthetic MBX Index 3,161 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 501 2/13/14 (3 month USD- A basket 2,974,341 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 11,544 2/13/14 3 month USD- Russell 1000 Total (1,745,240) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $4,183,098 1/12/41 4.50% (1 month Synthetic MBX Index 26,409 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 422,349 1/12/39 6.00% (1 month Synthetic TRS Index 209 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,690,000 3/1/16 2.47% USA Non Revised 18,265 Consumer Price Index-Urban (CPI-U) 2,017,500 3/3/16 2.45% USA Non Revised 11,641 Consumer Price Index-Urban (CPI-U) 72,575 1/12/38 6.50% (1 month Synthetic TRS Index (161) USD-LIBOR) 6.50% 30 year Fannie Mae pools 136,161 1/12/41 4.00% (1 month Synthetic TRS Index (651) USD-LIBOR) 4.00% 30 year Fannie Mae pools 137,293 1/12/41 4.50% (1 month Synthetic TRS Index (599) USD-LIBOR) 4.50% 30 year Fannie Mae pools 274,734 1/12/42 4.00% (1 month Synthetic TRS Index (1,314) USD-LIBOR) 4.00% 30 year Fannie Mae pools 274,734 1/12/42 4.00% (1 month Synthetic TRS Index (1,314) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,154,486 1/12/41 4.00% (1 month Synthetic TRS Index (15,087) USD-LIBOR) 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 85 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $630,553 1/12/41 4.50% (1 month Synthetic TRS Index $(2,751) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,125,517 1/12/41 4.00% (1 month Synthetic TRS Index (5,383) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,173,637 1/12/41 4.50% (1 month Synthetic TRS Index (5,121) USD-LIBOR) 4.50% 30 year Fannie Mae pools 267,390 1/12/41 4.50% (1 month Synthetic TRS Index (1,167) USD-LIBOR) 4.50% 30 year Fannie Mae pools 89,410 1/12/41 4.00% (1 month Synthetic TRS Index (428) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,979 1/12/38 6.50% (1 month Synthetic TRS Index (13) USD-LIBOR) 6.50% 30 year Fannie Mae pools 153,348 1/12/41 4.50% (1 month Synthetic TRS Index (669) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,546,869 1/12/40 4.00% (1 month Synthetic TRS Index (8,361) USD-LIBOR) 4.00% 30 year Fannie Mae pools 462,245 1/12/41 4.00% (1 month Synthetic TRS Index (2,211) USD-LIBOR) 4.00% 30 year Fannie Mae pools 78,222 1/12/38 (6.50%) 1 month Synthetic MBX Index (381) USD-LIBOR 6.50% 30 year Fannie Mae pools 93,833 1/12/38 (6.50%) 1 month Synthetic MBX Index (457) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,574,905 1/12/41 4.00% (1 month Synthetic TRS Index (7,532) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,731,343 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,425) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,864,000 4/3/17 2.3225% USA Non Revised 3,877 Consumer Price Index-Urban (CPI-U) 1,864,000 4/4/17 2.35% USA Non Revised 6,636 Consumer Price Index-Urban (CPI-U) 1,864,000 4/5/17 2.355% USA Non Revised 7,176 Consumer Price Index-Urban (CPI-U) 86 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,864,000 4/5/22 2.66% USA Non Revised $7,065 Consumer Price Index-Urban (CPI-U) GBP 1,163,000 3/30/17 (3.0925%) GBP Non-revised UK 28,239 Retail Price Index GBP 1,163,000 4/2/17 (3.085%) GBP Non-revised UK 24,280 Retail Price Index GBP 2,326,000 9/20/17 2.6625% GBP Non-revised UK (158,263) Retail Price Index GBP 1,163,000 9/21/17 2.66% GBP Non-revised UK (79,361) Retail Price Index GBP 1,163,000 4/3/17 (3.09%) GBP Non-revised UK 23,803 Retail Price Index JPMorgan Chase Bank N.A. $415,202 1/12/41 4.50% (1 month Synthetic TRS Index (1,812) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P $2,953 $49,000 5/11/63 300 bp $(429) BBB Index DJ CDX NA CMBX BBB–/P 4,785 70,000 5/11/63 300 bp (46) BBB Index DJ CDX NA CMBX BBB–/P 6,050 98,000 5/11/63 300 bp (714) BBB Index DJ CDX NA CMBX BBB–/P 5,757 101,000 5/11/63 300 bp (1,214) BBB Index Barclays Bank PLC DJ CDX NA IG Series BBB+/P (10,563) 2,915,000 6/20/18 100 bp 3,987 20 Index Citibank, N.A. DJ CDX EM Series — (8,100) 300,000 6/20/14 (500 bp) (16,704) 11 Index DJ CDX NA IG Series BBB+/P (60,700) 12,435,000 6/20/18 100 bp 1,710 20 Index Credit Suisse International DJ CDX NA HY B+/P 60,988 24,395,000 12/20/17 500 bp 1,124,040 Series 19 Index DJ CDX NA IG Series BBB+/P (12,484) 2,525,000 6/20/18 100 bp 189 20 Index Dynamic Asset Allocation Balanced Fund 87 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG DJ CDX EM Series — $(37,840) $1,720,000 6/20/14 (500 bp) $(87,169) 11 Index DJ CDX NA HY B+/P (108,647) 34,767,000 12/20/17 500 bp 1,406,383 Series 19 Index DJ CDX NA IG Series BBB+/P (1,720) 510,000 6/20/18 100 bp 825 20 Index Smurfit Kappa B+ — EUR 580,000 9/20/13 715 bp 26,872 Funding, 7 3/4%, 4/1/15 Virgin Media BB– — EUR 800,000 9/20/13 535 bp 25,341 Finance PLC, 8 3/4%, 4/15/14 Virgin Media BB– — EUR 800,000 9/20/13 477 bp 22,260 Finance PLC, 8 3/4%, 4/15/14 Goldman Sachs International CSC Holdings, Inc., Ba3 — $605,000 9/20/13 495 bp 14,774 7 5/8%, 7/15/18 DJ CDX NA IG Series BBB+/P (2,776) 505,000 6/20/18 100 bp (157) 20 Index JPMorgan Chase Bank N.A. DJ CDX NA HY B+/P (110,468) 6,798,000 12/20/17 500 bp 185,767 Series 19 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 88Dynamic Asset Allocation Balanced Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $30,885,341 $3,092,659 $— Capital goods 37,312,906 2,134,780 70,449 Communication services 28,391,680 930,175 — Conglomerates 11,472,726 653,369 — Consumer cyclicals 66,392,674 5,039,664 — Consumer staples 53,949,127 4,080,095 3,736 Energy 54,945,760 765,078 — Financials 98,919,687 11,512,691 — Health care 74,694,663 2,077,420 — Technology 101,554,557 3,052,403 — Transportation 6,871,637 1,545,322 — Utilities and power 17,272,003 1,570,117 — Total common stocks Commodity linked notes — 10,290,889 — Convertible bonds and notes — 696,128 — Convertible preferred stocks 155,610 556,471 — Corporate bonds and notes — 248,510,161 — Foreign government and agency bonds and notes — 9,013,634 — Investment companies 11,066,154 — — Mortgage-backed securities — 45,576,594 — Municipal bonds and notes — 432,561 — Preferred stocks — 1,388,558 — Purchased equity options outstanding — 4,678 — Senior loans — 3,867,985 — U.S. government and agency mortgage obligations — 179,713,438 — U.S. treasury obligations — 43,065 — Warrants — 2,174 974 Short-term investments 322,270,316 76,638,342 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,212,854 $— Futures contracts 6,808,451 — — Written equity options outstanding — (7,249) — Forward premium swap option contracts — (31,836) — TBA sale commitments — (23,963,359) — Interest rate swap contracts — (49,883) — Total return swap contracts — 995,388 — Credit default contracts — 2,978,480 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 89 Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value, including $1,527,155 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,085,297,775) $1,213,566,567 Affiliated issuers (identified cost $315,851,884) (Notes 1 and 6) 315,851,884 Cash 61,506 Foreign currency (cost $3,184,261) (Note 1) 2,897,228 Dividends, interest and other receivables 6,743,396 Receivable for shares of the fund sold 14,875,315 Receivable for investments sold 2,694,994 Receivable for sales of delayed delivery securities (Note 1) 23,967,477 Receivable for variation margin (Note 1) 637,509 Unrealized appreciation on forward premium swap option contracts (Note 1) 40,333 Unrealized appreciation on forward currency contracts (Note 1) 2,590,688 Unrealized appreciation on OTC swap contracts (Note 1) 6,908,025 Premium paid on OTC swap contracts (Note 1) 919,855 Total assets LIABILITIES Payable for investments purchased 3,942,857 Payable for purchases of delayed delivery securities (Note 1) 180,302,108 Payable for shares of the fund repurchased 17,741,245 Payable for compensation of Manager (Note 2) 604,434 Payable for custodian fees (Note 2) 48,164 Payable for investor servicing fees (Note 2) 385,643 Payable for Trustee compensation and expenses (Note 2) 317,889 Payable for administrative services (Note 2) 4,810 Payable for distribution fees (Note 2) 748,990 Unrealized depreciation on OTC swap contracts (Note 1) 3,663,619 Premium received on OTC swap contracts (Note 1) 240,276 Unrealized depreciation on forward premium swap option contracts (Note 1) 72,169 Unrealized depreciation on forward currency contracts (Note 1) 1,377,834 Written options outstanding, at value (premiums $5,913) (Notes 1 and 3) 7,249 TBA sale commitments, at value (proceeds receivable $23,937,227) (Note 1) 23,963,359 Collateral on securities loaned, at value (Note 1) 1,581,568 Collateral on certain derivative contracts, at value (Note 1) 8,043,065 Other accrued expenses 199,785 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,322,416,083 Distributions in excess of net investment income (Note 1) (4,265,674) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (108,827,069) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 139,186,373 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 90 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($923,639,477 divided by 72,772,326 shares) $12.69 Offering price per class A share (100/94.25 of $12.69)* $13.46 Net asset value and offering price per class B share ($84,744,866 divided by 6,701,757 shares)** $12.65 Net asset value and offering price per class C share ($103,575,047 divided by 8,328,283 shares)** $12.44 Net asset value and redemption price per class M share ($25,861,122 divided by 2,041,146 shares) $12.67 Offering price per class M share (100/96.50 of $12.67)* $13.13 Net asset value, offering price and redemption price per class R share ($11,997,229 divided by 951,479 shares) $12.61 Net asset value, offering price and redemption price per class R5 share ($11,363 divided by 894 shares) $12.71 Net asset value, offering price and redemption price per class R6 share ($9,440,227 divided by 742,740 shares) $12.71 Net asset value, offering price and redemption price per class Y share ($189,240,382 divided by 14,890,311 shares) $12.71 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 91 Statement of operations Six months ended 3/31/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $667) (including interest income of $190,940 from investments in affiliated issuers) (Note 6) $10,456,763 Dividends (net of foreign tax of $109,417) 7,936,166 Securities lending (Note 1) 38,390 Total investment income EXPENSES Compensation of Manager (Note 2) 3,466,418 Investor servicing fees (Note 2) 1,175,945 Custodian fees (Note 2) 96,167 Trustee compensation and expenses (Note 2) 64,874 Distribution fees (Note 2) 2,136,640 Administrative services (Note 2) 22,152 Other 272,544 Total expenses Expense reduction (Note 2) (15,421) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $7,025) (Notes 1 and 3) 33,083,275 Net realized gain on swap contracts (Note 1) 9,052,058 Net realized gain on futures contracts (Note 1) 14,272,541 Net realized gain on foreign currency transactions (Note 1) 1,898,002 Net realized gain on written options (Notes 1 and 3) 435,830 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,623,753 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 23,874,860 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 92Dynamic Asset Allocation Balanced Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $11,212,000 $21,460,165 Net realized gain on investments and foreign currency transactions 58,741,706 46,926,231 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 25,498,613 172,755,649 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,037,653) (14,910,054) Class B (339,366) (831,938) Class C (439,081) (958,614) Class M (128,598) (268,070) Class R (78,965) (167,788) Class R5 (99) (48) Class R6 (105) (50) Class Y (1,730,361) (3,523,769) Decrease from capital share transactions (Note 4) (47,542,618) (133,881,070) Total increase in net assets NET ASSETS Beginning of period 1,310,354,240 1,223,753,596 End of period (including distributions in excess of net investment income of $4,265,674 and $5,723,446, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 93 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A March 31, 2013** .11 .79 (.10) — — * .52* .90* 100* September 30, 2012 .20 1.89 (.19) — — 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 2.54 g 201 September 30, 2008 .36 (2.81) (.28) — f — 1.09 g 3.07 g 124 Class B March 31, 2013** .06 .80 (.05) — — * .89* .52* 100* September 30, 2012 .11 1.89 (.11) — — 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.76 g 201 September 30, 2008 .27 (2.78) (.19) — f — 1.84 g 2.30 g 124 Class C March 31, 2013** .06 .78 (.05) — — * .89* .53* 100* September 30, 2012 .11 1.85 (.11) — — 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.79 g 201 September 30, 2008 .27 (2.76) (.19) — f — 1.84 g 2.32 g 124 Class M March 31, 2013** .08 .79 (.07) — — * .77* .65* 100* September 30, 2012 .14 1.89 (.14) — — 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 2.04 g 201 September 30, 2008 .30 (2.80) (.22) — f — 1.59 g 2.58 g 124 Class R March 31, 2013** .09 .79 (.08) — — * .64* .77* 100* September 30, 2012 .17 1.88 (.17) — — 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 2.31 g 201 September 30, 2008 .33 (2.79) (.26) — f — 1.34 g 2.83 g 124 Class R5 March 31, 2013** .13 .79 (.11) — — * .38* 1.05* 100* September 30, 2012† .06 .55 (.05) — — * 11 .19* .47* 182 Class R6 March 31, 2013** .13 .80 (.12) — — * .33* 1.09* 100* September 30, 2012† .06 .56 (.06) — — * 11 .16* .49* 182 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 94Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 95 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class Y March 31, 2013** .12 .80 (.11) — — * .39* 1.02* 100* September 30, 2012 .23 1.89 (.22) — — .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i 2.88 g 201 September 30, 2008 .39 (2.81) (.31) — f — .84 g 3.33 g 124 * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 96Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 97 Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam Dynamic Asset Allocation Balanced Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. The fund also invests in fixed income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. 98 Dynamic Asset Allocation Balanced Fund Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the Dynamic Asset Allocation Balanced Fund 99 fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts 100Dynamic Asset Allocation Balanced Fund are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk, is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An Dynamic Asset Allocation Balanced Fund 101 upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,541,485 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $648,439 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $584,591. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. 102 Dynamic Asset Allocation Balanced Fund TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,527,155 and the fund received cash collateral of $1,581,568. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Dynamic Asset Allocation Balanced Fund 103 At September 30, 2012, the fund had a capital loss carryover of $159,237,370 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $79,492,513 N/A $79,492,513 September 30, 2017 79,744,857 N/A 79,744,857 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,408,606,288, resulting in gross unrealized appreciation and depreciation of $139,540,113 and $18,727,950, respectively, or net unrealized appreciation of $120,812,163. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at 104Dynamic Asset Allocation Balanced Fund the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $807,702 ClassR5 8 ClassB 75,515 ClassR6 3 ClassC 89,146 ClassY 172,554 ClassM 20,286 Total ClassR 10,731 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,538 under the expense offset arrangements and by $13,883 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $989, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Dynamic Asset Allocation Balanced Fund 105 ClassA $1,114,265 ClassM 83,983 ClassB 416,780 ClassR 29,618 ClassC 491,994 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $102,420 and $1,645 from the sale of classA and classM shares, respectively, and received $22,939 and $1,200 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $42 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $926,895,090 and $957,583,742, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option contract Written equity amounts option premiums amounts option premiums Written options outstanding at the beginning of the reporting period $162,482,140 $13,681,990 15,316 $11,028 Options opened 45,134,000 — 33,662 19,167 Options exercised (14,426,000) (8,335) — — Options expired — — (9,891) (13,254) Options closed (183,918,140) (13,673,655) (15,316) (11,028) Written options outstanding at the end of the reporting period $9,272,000 $— 23,771 $5,913 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 5,104,076 $62,021,233 8,927,475 $99,884,741 Shares issued in connection with reinvestment of distributions 546,104 6,722,618 1,257,056 14,150,244 5,650,180 68,743,851 10,184,531 114,034,985 Shares repurchased (8,511,282) (103,003,412) (18,967,701) (209,753,686) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 503,230 $6,112,970 745,478 $8,333,663 Shares issued in connection with reinvestment of distributions 26,242 321,937 69,627 778,171 529,472 6,434,907 815,105 9,111,834 Shares repurchased (1,074,562) (12,975,331) (2,501,001) (27,815,958) Net decrease 106 Dynamic Asset Allocation Balanced Fund Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 657,923 $7,887,179 943,190 $10,359,394 Shares issued in connection with reinvestment of distributions 33,711 407,035 79,629 877,473 691,634 8,294,214 1,022,819 11,236,867 Shares repurchased (790,003) (9,377,718) (1,912,370) (20,815,164) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 361,559 $4,449,494 426,293 $4,652,129 Shares issued in connection with reinvestment of distributions 10,283 126,661 23,285 260,892 371,842 4,576,155 449,578 4,913,021 Shares repurchased (173,609) (2,103,816) (526,338) (5,887,498) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 110,199 $1,323,121 301,013 $3,317,231 Shares issued in connection with reinvestment of distributions 6,176 75,470 14,371 160,644 116,375 1,398,591 315,384 3,477,875 Shares repurchased (165,749) (2,010,313) (328,610) (3,667,736) Net decrease For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 882 $10,000 Shares issued in connection with reinvestment of distributions 8 99 4 48 8 99 886 10,048 Shares repurchased — Net increase 8 For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 741,846 $9,428,855 882 $10,000 Shares issued in connection with reinvestment of distributions 8 105 4 50 741,854 9,428,960 886 10,050 Shares repurchased — Net increase Dynamic Asset Allocation Balanced Fund 107 Six months ended 3/31/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 3,113,315 $37,918,148 3,588,665 $40,460,899 Shares issued in connection with reinvestment of distributions 137,424 1,693,658 308,616 3,477,340 3,250,739 39,611,806 3,897,281 43,938,239 Shares repurchased (4,617,292) (56,560,611) (4,756,731) (52,673,947) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 894 100% $11,363 ClassR6 895 0.1 11,369 At the close of the reporting period, a shareholder of record owned 5.9% of the outstanding shares of the fund. Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 10,000 Purchased swap option contracts (contract amount) $46,400,000 Written equity option contracts (number of contracts) 10,000 Written swap option contracts (contract amount) $30,600,000 Futures contracts (number of contracts) 8,000 Forward currency contracts (contract amount) $470,500,000 OTC interest rate swap contracts (notional) $200,000,000 Centrally cleared interest rate swap contracts (notional) $120,000 OTC total return swap contracts (notional) $179,200,000 OTC credit default swap contracts (notional) $90,400,000 Warrants (number of warrants) 53,000 108 Dynamic Asset Allocation Balanced Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,058,361 Payables $79,881 Foreign exchange contracts Receivables 2,590,688 Payables 1,377,834 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 10,336,890* Unrealized depreciation 3,633,165* Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 2,822,840* Unrealized depreciation 1,803,868* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $4,937,063 $4,937,063 Foreign exchange contracts — — — 2,017,066 — $2,017,066 Equity contracts 18,970 1,497 16,731,420 — 3,735,541 $20,487,428 Interest rate contracts 25,274 — (2,458,879) — 379,454 $(2,054,151) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $(143,718) $(143,718) Foreign exchange contracts — — — 1,614,984 — $1,614,984 Equity contracts (3,519) (9,600) 5,114,468 — (1,973,226) $3,128,123 Interest rate contracts (177,880) — 1,369,369 — 277,138 $1,468,627 Total Dynamic Asset Allocation Balanced Fund109 Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $296,854,200 $145,649,928 $301,747,294 $175,981 $140,756,834 Putnam Short Term Investment Fund* — 180,059,546 6,546,064 14,959 173,513,482 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU No. 2013-01 “Clarifying the Scope of Disclosures About Offsetting Assets and Liabilities” replaced ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund’s financial statements. 110 Dynamic Asset Allocation Balanced Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Dynamic Asset Allocation Balanced Fund 111 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 112 Dynamic Asset Allocation Balanced Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Dynamic Asset Allocation Balanced Fund113 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 114 Dynamic Asset Allocation Balanced Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer Dynamic Asset Allocation Balanced Fund 115 This report is for the information of shareholders of Putnam Dynamic Asset Allocation Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 116 Dynamic Asset Allocation Balanced Fund Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
